 

Exhibit 10.7

 

THIS CREDIT AGREEMENT AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED
HEREBY ARE SUBJECT AND SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN
THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF EVEN DATE HEREWITH, AMONG
CONNECTICUT GREEN BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, THE
SUBORDINATED LENDERS PARTY THERETO, LIBERTY BANK, AS ADMINISTRATIVE AGENT, AND
THE SENIOR LENDERS PARTY THERETO, AS AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME; EACH PARTY TO THIS CREDIT
AGREEMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE TERMS OF THE
SUBORDINATION AGREEMENT.

 

 

 

 

 

CREDIT AGREEMENT

Dated as of May 9, 2019

among

DOMINION BRIDGEPORT FUEL CELL, LLC
as Borrower,

and


CONNECTICUT GREEN BANK
as Administrative Agent and Collateral Agent



THE LENDERS PARTY HERETO


 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SectionPage

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS1

1.01Defined Terms.1

1.02Other Interpretive Provisions.19

1.03Accounting Terms.20

1.04Rounding.20

1.05Times of Day.20

ARTICLE II.

the COMMITMENTS and THE LOAN20

2.01The Loan.21

2.02Prepayments.21

2.03Repayment of Principal on the Loan.21

2.04Interest.22

2.05Repayment of the Loan at Maturity.23

2.06Fees and Charges.23

2.07Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.23

2.08Evidence of Debt.23

2.09Payments Generally; Administrative Agent’s Clawback.24

2.10Sharing of Payments by Lenders.24

2.11Reserved.25

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY25

3.01Taxes.25

3.02Reserved.28

3.03Reserved.28

3.04Increased Costs.28

3.05Reserved.29

3.06Reserved.29

3.07Mitigation Obligations; Replacement of Lenders.29

3.08Survival.30

ARTICLE IV.

CONDITIONS PRECEDENT TO LOAN30

4.01Conditions of Loan.30

ARTICLE V.

REPRESENTATIONS AND WARRANTIES33

5.01Existence, Qualification and Power.33

5.02Authorization; No Contravention.34

5.03Governmental Authorization; Other Consents.34

5.04Binding Effect.34

5.05Financial Statements; No Material Adverse Effect.34

5.06Litigation.35

5.07No Default.35

i

7360130v5

--------------------------------------------------------------------------------

5.08Ownership of Property; Liens.35

5.09Environmental Compliance.35

5.10Insurance.35

5.11Taxes.35

5.12ERISA Compliance.36

5.13Subsidiaries; Equity Interests.36

5.14Margin Regulations; Investment Company Act.37

5.15Disclosure.37

5.16Compliance with Laws.37

5.17Taxpayer Identification Number.37

5.18Collateral Documents.37

5.19Intellectual Property; Licenses, Etc.38

5.20Solvency.38

5.21Rights in Collateral; Priority of Liens.38

5.22Sanctions Concerns.38

5.23The Facility.39

5.24The Acquisition.39

ARTICLE VI.

AFFIRMATIVE COVENANTS40

6.01Financial Statements.40

6.02Certificates; Other Information.41

6.03Notices.42

6.04Payment of Obligations.43

6.05Preservation of Existence, Etc.43

6.06Maintenance of Properties.43

6.07Maintenance of Insurance.43

6.08Compliance with Laws.44

6.09Books and Records.44

6.10Inspection Rights.44

6.11Use of Proceeds.Error! Bookmark not defined.

6.12Additional Guarantors.44

6.13Collateral Records.45

6.14Covenant to Give Security.45

6.15Further Assurances.45

6.16Facility Documents.46

6.17Capacity Market; NEPOOL GIS.46

6.18Operating Accounts.46

6.19The Reserve Accounts Generally.46

6.20Concentration Account; Cash Management.47

6.21DSCR Reserve Account.49

6.22O&M Reserve.50

6.23Excess Cash Flow Reserve.51

6.24Change of Borrower’s Name.52

6.25Additional Fuel Cell Collateral.52

6.26Reserved.52

ii

7360130v5

--------------------------------------------------------------------------------

6.27Hannover Policy.52

ARTICLE VII.

NEGATIVE COVENANTS53

7.01Liens.53

7.02Investments.53

7.03Indebtedness.54

7.04Fundamental Changes.54

7.05Dispositions.54

7.06Restricted Payments.54

7.07Change in Nature of Business.54

7.08Transactions with Affiliates.54

7.09Burdensome Agreements.55

7.10Use of Proceeds.55

7.11Inconsistent Agreements; Charter Amendments.55

7.12Accounting Changes.55

7.13Debt Service Coverage Ratio.55

7.14Sanctions.55

7.15Sale and Leaseback Transaction.55

7.16Prepayments, Etc. of Indebtedness.55

7.17Amendments, Etc. of Indebtedness.56

7.18Capital Expenditures.56

7.19Facility Documents.56

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES56

8.01Events of Default.56

8.02Remedies Upon Event of Default.59

ARTICLE IX.

ADMINISTRATIVE AGENT59

9.01Appointment and Authority.59

9.02Certain Actions by Administrative Agent.60

9.03Rights as a Lender.61

9.04Exculpatory Provisions.61

9.05Reliance by Administrative Agent.62

9.06Delegation of Duties.62

9.07Resignation of Administrative Agent.63

9.08Non-Reliance on Administrative Agent and Other Lenders.63

9.09Administrative Agent May File Proofs of Claim.64

9.10Collateral and Guaranty Matters.64

9.11No Reliance on Administrative Agent’s Customer Identification Program.65

9.12Delivery of Information to Lenders.65

9.13Subordination Agreements.65

9.14No Other Duties, Etc. .66

ARTICLE X.

MISCELLANEOUS66

10.01Amendments, Etc.66

10.02Notices; Effectiveness; Electronic Communication.67

iii

7360130v5

--------------------------------------------------------------------------------

10.03No Waiver; Cumulative Remedies; Enforcement.69

10.04Expenses; Indemnity; Damage Waiver.69

10.05Payments Set Aside.71

10.06Successors and Assigns.71

10.07Treatment of Certain Information; Confidentiality.74

10.08Right of Setoff.75

10.09Interest Rate Limitation.75

10.10Counterparts; Integration; Effectiveness.75

10.11Survival of Representations and Warranties.75

10.12Severability.76

10.13Replacement of Lenders.76

10.14Governing Law; Jurisdiction; Etc.76

10.15Waiver of Jury Trial.77

10.16No Advisory or Fiduciary Responsibility.78

10.17Electronic Execution of Assignments and Certain Other Documents.78

10.18USA Patriot Act Notice.78

10.19Chapter 903a.79

10.20Conflicts with CGB Subordination Agreement..79

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

 

2.03

Amortization Schedule

 

4.01(b)

Responsible Officers

 

5.13

Subsidiaries; Equity Investments

 

6.20

Facility Fees and Expenses
10.02Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

Form of

 

A

Note

 

B

Compliance Certificate

 

C

Assignment and Assumption

 

D

Administrative Questionnaire

 

 

 

iv

7360130v5

--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 9, 2019, among DOMINION
BRIDGEPORT FUEL CELL, LLC, a Virginia limited liability company, which will be
changing its name to Bridgeport Fuel Cell, LLC in accordance with Section 6.24
after the consummation of the Acquisition (“Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and CONNECTICUT GREEN BANK, as Administrative Agent and Collateral Agent

PRELIMINARY STATEMENT

Borrower has requested that Lenders provide a Term Loan in the principal amount
of $6,026,165.34,  and Lenders are willing to do so on the terms and conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.

  As used in this Agreement, the following terms shall have the meanings set
forth below:

“Acquisition” means the purchase by FCEF of all of the membership interests of
Borrower from Dominion Generation pursuant to the Membership Interest Purchase
Agreement.

“Act” has the meaning specified in Section 10.18.

“Additional Fuel Cell Collateral” means the “Additional Fuel Cells” as defined
in the Security Agreement.

“Administrative Agent” means Connecticut Green Bank in its capacity as
administrative agent and collateral agent under any of the Loan Documents, or
any successor administrative agent and collateral agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
approved by the Administrative Agent in the form of Exhibit D.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the aggregate Commitments of all Lenders.  The
initial amount of the Aggregate Commitments in effect on the Closing Date is Six
Million, Twenty-Six Thousand One Hundred Sixty Five Dollars and Thirty Four
Cents (6,026,165.34).

1

7360130v5

--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Applicable Agent” means (i) prior to the Cutover Date, the First Lien Agent and
(ii) upon the occurrence of the Cutover Date, the Administrative Agent.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.11.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

“Assignment of Contracts” means that certain Collateral Assignment of Permits,
Licenses, Approvals and Contracts dated as of even date herewith, made by
Borrower in favor of Administrative Agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Operating Account” means the account of Borrower with the account
number 6576972632 at Liberty Bank.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

2

7360130v5

--------------------------------------------------------------------------------

“Capitalized Lease” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CGB Debt Service Coverage Ratio” means, with respect to the specified period of
reference, the ratio of (i) the sum of the gross cash flow paid to Borrower
under the Electricity Purchase Agreement and from the sale of Renewable Energy
Credits for the most recently completed Measurement Period less the total
operating costs of the Facility for the most recently completed Measurement
Period to (ii) the principal and interest payments made (or required to be made
notwithstanding Section 2.03(b)) in connection with the Obligations for the most
recently completed Measurement Period.

“CGB Excess Cash Flow Reserve Account” means the account of the Borrower and
subject to a Deposit Account Control Agreement.

“CGB Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, among Administrative Agent, Lenders, First Lien Agent and the
Senior Lenders (as defined therein) and acknowledged by Borrower and FCEF, as
the same may be as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) involving
Borrower, or any sale or exchange of outstanding Equity Interests of Borrower in
which, for the consummation of any of the foregoing, FCEF ceases to hold
directly and/or FCE ceases to hold indirectly, all of the outstanding Equity
Interests of Borrower.

“CIP Regulations” has the meaning specified in Section 9.11.

“Closing Date” means the date hereof.

“CL&P” means The Connecticut Light and Power Company d/b/a Eversource Energy.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral”, “Mortgaged Property”, “Permits”,
“Contracts”, “Pledged Interests”, “Pledged Securities” and “Accounts” referred
to in the Collateral Documents and all of the other property that is or is
intended under the terms of this Agreement, the Collateral Documents or the
other Loan Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties ; provided that there shall be excluded
from the Collateral (a) any account, instrument, chattel paper or other
obligation or property of any kind due from, owed by, or belonging to a
Sanctioned Person and (b) any lease in which the lessee is a Sanctioned Person,
such exclusion to apply in each case only for so long as such Person is a
Sanctioned Person.

“Collateral Documents” means, collectively, the Security Agreement, the
Assignment of Contracts, the Pledge Agreement, the Leasehold Mortgage, the any
Deposit Account Control Agreement, documents entered into by Borrower and
Administrative Agent in connection with the Letter of Credit, and each of the

3

7360130v5

--------------------------------------------------------------------------------

other agreements, pledges, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties and all UCC or other financing statements, instruments of
perfection and other filings, recordings and registrations required to be filed
or made in respect of any of the foregoing, in each case as the same may be
amended, restated, amended and restated, supplemented or otherwise modified form
time to time.

“Commitment” means, as to each Lender, its obligation to make the Loan on the
Closing Date to Borrower, in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Concentration Account” means account 6576974498 at Liberty Bank.

“Concentration Account Funds” means all cash and other sums now or hereafter
deposited or contained in the Concentration Account, together with interest
thereon, and together with all renewals, replacements, substitutions thereof,
and together with all proceeds of all of the foregoing.

“Concentration Account Reserve” means, collectively, the Concentration Account
and all Concentration Account Funds.

“Connecticut Green Bank” or “CGB” means Connecticut Green Bank, a body politic
and corporate, constituting a public instrumentality and political subdivision
of the State of Connecticut.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Cutover Date” means the date on which the First Lien Debt has been Paid In Full

“Debt Service Coverage Ratio” means, with respect to the specified period of
reference, the ratio of (i) the gross cash flow paid to Borrower under the
Electricity Purchase Agreement and from the sale of Renewable Energy Credits for
the most recently completed Measurement Period less the total operating costs of
the Facility for the most recently completed Measurement Period to (ii) the
principal and interest payments made in connection with the Obligations (as
defined in the First Lien Credit Agreement) for the most recently completed
Measurement Period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

4

7360130v5

--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate per annum equal to the sum of the Interest
Rate plus five percent (5.0%) per annum.

“Deposit Account Control Agreement” means a deposit account, securities account
or commodities account agreement by and among the Borrower, Administrative
Agent, the depository, securities intermediary or commodities intermediary and,
each in form and substance reasonably satisfactory to Administrative Agent and
in any event providing to Administrative Agent “control” of such deposit
account, securities or commodities account within the meaning of Articles 8 and
9 of the UCC.

“Deposit Account Security Agreement” means that certain Deposit Account Security
and Pledge Agreement dated as of even date herewith, made by Borrower in favor
of Administrative Agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dominion Generation” means Dominion Generation, Inc., a Virginia corporation.

“DSCR Reserve” means, collectively, the DSCR Reserve Accounts and all DSCR
Reserve Funds.

“DSCR Reserve Accounts” means, collectively, the Liberty DSCR Reserve Account
and the FT DSCR Reserve Account.

“DSCR Reserve Funds” means, collectively, the Liberty DSCR Reserve Funds and the
FT DSCR Reserve Funds.

“Electricity Purchase Agreement” means that certain Standard Electricity
Purchase Agreement dated as of July 10, 2009, between CL&P and Bridgeport Fuel
Cell Park, LLC, as assigned to Borrower pursuant to that certain Assignment and
Assumption Agreement dated as of December 12, 2012, among FCE, Bridgeport Fuel
Cell Park, LLC and Borrower, as amended by that certain First Amendment to the
Standard Electricity Purchase Agreement dated as of December 20, 2012, between
CL&P and Borrower, as further amended by that certain Second Amendment to the
Standard Electricity Purchase Agreement dated as of November 19, 2013, between
CL&P and Borrower, as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

5

7360130v5

--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability or obligation for damages, costs of
environmental remediation, fines, penalties or indemnities), of Borrower
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“Eurodollar Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

6

7360130v5

--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” has the meaning specified in Section 6.20(b)(i).

“Excess Cash Flow Reserve” means, collectively, the Excess Cash Flow Reserve
Accounts and all Excess Cash Flow Reserve Funds.

“Excess Cash Flow Reserve Accounts” means, collectively, the Liberty Excess Cash
Flow Reserve Account and the FT Excess Cash Flow Reserve Account.

“Excess Cash Flow Reserve Funds” means, collectively, the Liberty Excess Cash
Flow Reserve Funds and the FT Excess Cash Flow Reserve Funds.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located, (c)
any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c).

“Existing FCE Loan” means certain extensions of credit made by CGB to FCE
pursuant to that certain credit agreement, dated March 5, 2013, by and among FCE
and CGB

“Existing FCE Loan Agreement” means that certain credit agreement, dated March
5, 2013, by and among FCE and CGB.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, indemnity payments, liquidated damages and any purchase
price adjustments; provided, however, that an Extraordinary Receipt shall not
include cash receipts from indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

“Facility” means the 14.93 MW fuel cell power plant located at 1366 Railroad
Avenue, Bridgeport, Connecticut, that consists of five (5) DFC3000 fuel cell
power plants and one (1) Organic Rankine Cycle system and associated ancillary
systems and equipment.

7

7360130v5

--------------------------------------------------------------------------------

“Facility Documents” means, collectively, (i) the Electricity Purchase
Agreement, (ii) the Ground Lease, (iii) the Interconnection Agreement, (iv) the
O&M Agreement, (v) the PILOT Agreement, and (vi) the Project Grant.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCE” means FuelCell Energy, Inc., a Delaware corporation.

“FCE Main Facility” means FCE’s facility located at 3 Great Pasture Road,
Danbury, Connecticut.

“FCEF” means FuelCell Energy Finance, LLC, a Connecticut limited liability
company.

“FCM” has the meaning specified in Section 6.17.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the quotations for the day for such transaction received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.

“FERC” means the Federal Energy Regulatory Commission.

“First Lien Agent” means Liberty Bank, in its capacity as administrative agent
under the First Lien Loan Documents.

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
the date hereof,  by and among Borrower as a borrower thereunder, the lenders
party thereto to from time to time, First Lien Agent, Liberty Bank, as co-lead
arranger, and Fifth Third Bank, as co-lead arranger, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the CGB Subordination Agreement.

“First Lien Loan Documents” means , the First Lien Credit Agreement, the Note
(as defined in the First Lien Credit Agreement), the Collateral Documents (as
defined in the First Lien Credit Agreement), the Interest Rate Hedge Agreements
(as defined in the First Lien Credit Agreement), each Guaranty (as defined in
the First Lien Credit Agreement), the Loan Documents (as defined in the First
Lien Credit Agreement) and all other documents, agreements, instruments and
certificates contemplated by or executed in connection with the First Lien Debt,
in each case, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the CGB Subordination
Agreement.

8

7360130v5

--------------------------------------------------------------------------------

“First Lien Debt” means the Indebtedness and other obligations evidenced by the
First Lien Credit Agreement and the other First Lien Loan Documents, including,
without limitation, the “Obligations” (as defined in the First Lien Credit
Agreement).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.

“FT DSCR Reserve Account” means an account to be opened by Borrower at Fifth
Third for purposes of Section 6.21(b), and more specifically identified in the
FT Reserve Account Supplement, which will be subject to a deposit account
control agreement in favor of First Lien Agent.

“FT DSCR Reserve Funds” means all cash and other sums now or hereafter deposited
or contained in the FT DSCR Reserve Account, together with interest thereon, and
together with all renewals, replacements, substitutions thereof, and together
with all proceeds of all of the foregoing.

“FT Excess Cash Flow Reserve Account” means an account to be opened by Borrower
at Fifth Third for purposes of Section 6.23(b), and more specifically identified
in the FT Reserve Account Supplement, which will be subject to a deposit account
control agreement in favor of First Lien Agent..

“FT Excess Cash Flow Reserve Funds” means all cash and other sums now or
hereafter deposited or contained in the FT Excess Cash Flow Reserve Account,
together with interest thereon, and together with all renewals, replacements,
substitutions thereof, and together with all proceeds of all of the foregoing.

“FT O&M Reserve Account” means an account to be opened by Borrower at Fifth
Third for purposes of Section 6.22(b), and more specifically identified in the
FT Reserve Account Supplement, which will be subject to a deposit account
control agreement in favor of First Lien Agent..

“FT O&M Reserve Funds” means all cash and other sums now or hereafter deposited
or contained in the FT O&M Reserve Account, together with interest thereon, and
together with all renewals, replacements, substitutions thereof, and together
with all proceeds of all of the foregoing.

“FT Reserve Accounts Side Letter” means that certain letter agreement dated as
of even date herewith, among Borrower, Administrative Agent and Fifth Third
Bank, relating to, among other things, the opening and funding of the FT DSCR
Reserve Account, the FT Excess Cash Flow Reserve Account and the FT O&M Reserve
Account.

“FT Reserve Accounts Supplement” means a writing delivered by Borrower and Fifth
Third Bank, specifying the account numbers for the FT DSCR Reserve Account, the
FT Excess Cash Flow Reserve Account and the FT O&M Reserve Account.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

9

7360130v5

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Ground Lease” means that certain Ground Lease dated as of December 11, 2012,
between the City of Bridgeport and Borrower, as amended by that certain
Amendment of Ground Lease dated as of April 1, 2019, between the City of
Bridgeport and Borrower, as the same may be further, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, all Persons that are or may from time to time
become a guarantor of all or any portion of the Obligations, including, without
limitation, FCEF.

“Guaranty” means each guaranty made by a Guarantor in favor of the
Administrative Agent and/or the Lenders, including, without limitation, the
Limited Guaranty, in each case as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Hannover Policy” means that certain insurance policy with International
Insurance Company of Hannover Limited, Policy Number ESW11E00500, issued on
December 12, 2012, together with all endorsements thereto.

10

7360130v5

--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)Capitalized Leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

11

7360130v5

--------------------------------------------------------------------------------

“Interconnection Agreement” means that certain Standard Fast Track and Study
Process Generator Interconnection Agreement dated as of June 25, 2013, between
United Illuminating and Borrower, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Interest Deficiency” means an amount equal to the amount of interest due by
Borrower on a Payment Date as specified on Schedule 2.03 less the amount of
interest actually paid by Borrower on such Payment Date.

“Interest Rate” has the meaning specified in Section 2.04(a).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISO-NE” means ISO New England Inc.

“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Cash Collateral Account” means account number 6576994503 at Liberty Bank
and subject to a Deposit Account Control Agreement.

“Leasehold Mortgage” means that certain Open-End Leasehold Mortgage Deed,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of even date herewith, made by Borrower in favor of Administrative Agent, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Leasehold Mortgage Premises” means that certain parcel of land located at 1366
Railroad Avenue, Bridgeport, Connecticut, and demised by and as more
particularly described in the Leasehold Mortgage as the “Leased Parcel”.

“Lender” has the meaning specified in the introductory paragraph hereto.

12

7360130v5

--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

“Letter of Credit” means that certain Letter of Credit Number 230 issued by
Liberty Bank for the account of Borrower and for the benefit of Dominion
Enerygy, Inc., a Virginia corporation (the “L/C Beneficiary”), in an amount not
to exceed $1,781,037, as amended, restated, amended and restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Liberty Bank” means Liberty Bank, a mutual savings bank.

“Liberty DSCR Reserve Account” means account number 6576974448 at Liberty Bank.

“Liberty DSCR Reserve Funds” means all cash and other sums now or hereafter
deposited or contained in the Liberty DSCR Reserve Account, together with
interest thereon, and together with all renewals, replacements, substitutions
thereof, and together with all proceeds of all of the foregoing.

“Liberty Excess Cash Flow Reserve Account” means account number 6576974232 at
Liberty Bank.

“Liberty Excess Cash Flow Reserve Funds” means all cash and other sums now or
hereafter deposited or contained in the Liberty Excess Cash Flow Reserve
Account, together with interest thereon, and together with all renewals,
replacements, substitutions thereof, and together with all proceeds of all of
the foregoing.

“Liberty O&M Reserve Account” means account number 6576974414 at Liberty Bank.

“Liberty O&M Reserve Funds” means all cash and other sums now or hereafter
deposited or contained in the Liberty O&M Reserve Account, together with
interest thereon, and together with all renewals, replacements, substitutions
thereof, and together with all proceeds of all of the foregoing.

“Limited Guaranty” means that certain Limited Guaranty Agreement dated as of
even date herewith, made by FCEF in favor of Administrative Agent, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance satisfactory to
Administrative Agent, by which (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Administrative Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any documents in its possession
relating to the Collateral as agent for Administrative Agent, and agrees to
deliver the Collateral to Administrative Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral,

13

7360130v5

--------------------------------------------------------------------------------

and agrees to deliver the Collateral to Administrative Agent upon request; (d)
for any Collateral subject to a licensor’s intellectual property rights, the
licensor grants to Administrative Agent the right, vis-à-vis such licensor, to
enforce Administrative Agent’s Liens with respect to the Collateral, including
the right to dispose of it with the benefit of the intellectual property,
whether or not a default exists under any applicable license; and (e) for any
contractor, subcontractor, materialman, laborer or other Person that performed
work on or supplied goods to the Facility, a full and complete waiver of all
Liens and other claims such Person has on or with respect to the Facility or the
Leasehold Mortgage Premises.

“Loan” means the loan being made by Lenders to Borrower pursuant to Section 2.01
(a).

“Loan Documents” means this Agreement, each Note, the Collateral Documents, each
Guaranty, the CGB Subordination Agreement, each deposit account control
agreement and all other documents, agreements, certificates and instruments now
or hereafter entered into in connection with the Loan or any modification,
extension or renewal thereof, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, but excluding
the First Lien Loan Documents (other than the CGB Intercreditor Agreement)

“Loan Parties” means, collectively, Borrower and the Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), prospects or condition (financial or otherwise) of Borrower; (b)
a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Maturity Date” means May 9, 2026.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of Borrower.

“Membership Interest Purchase Agreement” means that certain Membership Interest
Purchase Agreement dated as of October 31, 2018, between Dominion Generation and
FCEF, , as amended by that certain Amendment to Membership Interest Purchase
Agreement dated as of January 15, 2019, and that certain Second Amendment to
Membership Interest Purchase Agreement dated as of May 9, 2019.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“NEPOOL GIS” means the New England Power Pool, the power pool created by and
operating pursuant to the provisions of the RNA, or any successor to the New
England Power Pool.

“Note” means each promissory note made by Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit
A.  

14

7360130v5

--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, Indebtedness, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document, or otherwise with respect to the Loan, and (b)  all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, expenses and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof pursuant to any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Asset Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any U.S. or non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to any quasi-public agency,
the enabling statute (or other Laws enabling such quasi-public agency) and any
bylaws or comparable constitutive or governing documents of such quasi-public
agency.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“O&M Agreement” means that certain Amended and Restated Services Agreement dated
as of May 9, 2019, between FCE and Borrower, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“O&M Reserve” means, collectively, the O&M Reserve Accounts and all O&M Reserve
Funds.

“O&M Reserve Accounts” means, collectively, the Liberty O&M Reserve Account and
the FT O&M Reserve Account.

“O&M Reserve Funds” means, collectively, the Liberty O&M Reserve Funds and the
FT O&M Reserve Funds.

“Paid In Full” or “Payment In Full” has the meaning assigned to such term in the
CGB Subordination Agreement.

“Participant” has the meaning specified in Section 10.06(d).

“Payment Date” means each date funds are due to Administrative Agent as
specified on Schedule 2.03 and if such date is not a Business Day, the next
succeeding Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation.

15

7360130v5

--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
quasi-public agency or other entity.

“PILOT Agreement” means that certain Tax Pilot and Tax Incentive Development
Agreement dated as of December 12, 2012, between Borrower and the City of
Bridgeport, as amended by that certain Correction to Tax Pilot and Tax Incentive
Development Agreement dated as of April 1, 2019, between Borrower and the City
of Bridgeport, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Pledge and Security Agreement dated as of
even date herewith, made by FCEF in favor of Administrative Agent, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Principal Deficiency” means an amount equal to the amount of principal due by
Borrower on a Payment Date as specified on Schedule 2.03 less the amount of
principal actually paid by Borrower on such Payment Date.

“Project Grant” means that certain Standard Grant Agreement Project 150 - Round
3, dated as of December 12, 2012, between the Clean Energy Finance and
Investment Authority n/k/a Connecticut Green Bank and Borrower, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Removal Effective Date” has the meaning specified in Section 9.07(b).

16

7360130v5

--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Renewable Energy Credits” means energy credits in the Class I renewable energy
credits program established by Connecticut General Statutes Section 16-245a, as
amended by Connecticut Public Act 05-01, which are attributable to the Facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, (a) if, at any time, there are two (2) or fewer
Lenders, all Lenders, or (b) if, at any time, there are more than two (2)
Lenders, Lenders collectively having Total Credit Exposures representing at
least 66-2/3% of the Total Credit Exposures of all Lenders.  

“Reserve Accounts” means, collectively, the Concentration Account, the DSCR
Reserve Accounts, the Excess Cash Flow Reserve Accounts and the O&M Reserve
Accounts.

“Reserve Funds” means, collectively, the Concentration Account Funds, the DSCR
Reserve Funds, the Excess Cash Flow Reserve Funds and the O&M Reserve Funds.

“Reserves” means, collectively, the Concentration Account Reserve, the DSCR
Reserve, the O&M Reserve and the Excess Cash Flow Reserve.

“Resignation Effective Date” has the meaning specified in Section 9.07(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer or vice president of finance and administration of a Loan
Party and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Borrower’s stockholders, partners or members (or the equivalent
Person thereof).

“RNA” means the Second Restated NEPOOL Agreement dated as of September 1, 1971,
as amended and restated from time to time, governing the relationship among the
NEPOOL participants, and any successor agreement.

“Sale and Leaseback Transaction” means, with respect to Borrower, any
arrangement, directly or indirectly, with any Person whereby Borrower shall sell
or transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

17

7360130v5

--------------------------------------------------------------------------------

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and published from time to time.

“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC and published from time to time,
or (b) (i) an agency of the government of a Sanctioned Country, (ii) an
organization controlled by a Sanctioned Country, or (iii) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is (a) prior to
the Cutover Date, junior in priority to the Liens created pursuant to the First
Lien Loan Documents until the First Lien Debt has been Paid In Full and (b)
senior in priority to any other Lien to which such Collateral is subject, other
than Permitted Liens (except for Permitted Liens securing any other Indebtedness
to the extent that such Permitted Lien is expressly subordinated or required to
be subordinated to the Liens securing the Obligations)

“Secured Parties” means, collectively, the Administrative Agent, Lenders, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to this Agreement, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Security Agreement” means that certain Security Agreement dated as of even date
herewith, made by Borrower in favor of Administrative Agent, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
(including Sale and Leaseback Transactions).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
Synthetic Lease creating obligations that do not appear on the balance sheet of
such Person but which, upon the insolvency or bankruptcy of such Person, would
be characterized as the indebtedness of such Person (without regard to
accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

18

7360130v5

--------------------------------------------------------------------------------

“Threshold Amount” means $275,000.

“Total Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of the portion of the Loan made by such Lender at such time.

“UCC” means the Uniform Commercial Code as in effect in the State of
Connecticut; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“United Illuminating” means The United Illuminating Company, a specially
chartered Connecticut corporation.

“United States” and “U.S.” mean the United States of America.

“Utilities” means, collectively, (i) CL&P, and (ii) United Illuminating.

1.02Other Interpretive Provisions.

  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

19

7360130v5

--------------------------------------------------------------------------------

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Lenders); provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to the Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Borrower or to the determination of any
amount for Borrower on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.04Rounding.

  Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day.

  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

the COMMITMENTS and THE LOAN

20

7360130v5

--------------------------------------------------------------------------------

2.01The Loan.

  Subject to the terms and conditions set forth herein, each Lender severally
and not jointly agrees to make the Loan to Borrower, in the amount of such
Lender’s Commitment, in Dollars, on the Closing Date.

(a)Subject to the terms and conditions set forth herein, each Lender severally
and not jointly agrees to make a loan (the “Loan”) to Borrower, in the aggregate
principal amount of  $6,026,165.34 on the Closing Date and Borrower shall (i)
use the proceeds of the Loan to pay $1,800,000 into the L/C Cash Collateral
Account, by wire transfer of immediately available funds, for the sole purpose
of providing cash collateral for Liberty Bank, solely in its capacity as the
issuer of the Letter of Credit, in connection with the issuance of the Letter of
Credit; and (ii) after the application of the proceeds of the Loan in accordance
with clause (i), use the remaining balance of the Loan to prepay certain amounts
under the Existing FCE Loan.

2.02Prepayments.

(a)Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay the Loan in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. three (3) Business Days prior to any date of
prepayment; and (ii) any prepayment shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof, or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.06.  Subject to Section 2.11, each such prepayment shall be
distributed to Lenders in accordance with their respective Applicable
Percentages.  Prepayment of the Loan under this Section 2.02(a) shall be applied
to the remaining installments of principal due on the Loan in the inverse order
of maturity.  

(b)In addition to prepayments permitted by Section 2.02(a), after the First Lien
Debt has been Paid In Full, the following payments shall be made by Borrower to
the Administrative Agent and shall be distributed to Lenders in accordance with
their respective Applicable Percentages:

(i)In the event of any Disposition by Borrower outside the ordinary course of
business or otherwise permitted under Section 7.05, an amount equal to the net
proceeds of such Disposition;

(ii)In the event of any condemnation, casualty or other material recovery event
with respect to any asset of Borrower, an amount equal to the net proceeds of
such condemnation, casualty or other recovery event, except in the case of a
casualty or other material recovery event where, in accordance with the
provisions of the Loan Documents, the proceeds are used by Borrower to repair or
replace such asset of Borrower; and

(iii)Any and all Extraordinary Receipts.

2.03Repayment of Principal on the Loan.

21

7360130v5

--------------------------------------------------------------------------------

(a)  Borrower shall repay the Loan to Lenders in monthly installments of
principal in accordance with the amortization schedule set forth on Schedule
2.03 and shall be fully amortized by the Maturity Date. The entire unpaid
balance of the aggregate amount of the Loan and all other Obligations due
hereunder shall be due and payable on the Maturity Date if not sooner paid in
accordance with the Loan Documents.

(b)Prior to the Cutover Date, and if an Event of Default has not occurred,
Borrower may make no payments of principal or make principal payments in an
amount less than the amount of principal due on such Payment Date to the
Administrative Agent; provided such lesser payment is not less than the amount
of funds deemed available for payment to Lender pursuant to Section 6.20. On the
first Payment Date occurring after the Cutover Date, Borrower shall pay all
outstanding Principal Deficiencies; provided, if an Event of Default has
occurred and is continuing, than all Principal Deficiencies shall bear an
interest rate at the Default Rate to the fullest extent permitted by Law from
the date of the Event of Default and become immediately due and payable with the
other Obligations due hereunder in accordance with Section 8.02.

(c)Prior to the Cutover Date, if Borrower fails to make an interest payment when
due in accordance with Schedule 2.03, thereafter, the Loans shall bear interest
at the Default Rate to the fullest extent permitted by applicable Laws until the
Borrower has paid all Interest Deficiencies then due and owing to the
Administrative Agent and Administrative Agent hereby waives any Event of Default
by Borrower for any interest payments not received by the Borrower prior to the
Cutover Date (each, a “Waived Interest Default”), provided no other Event of
Default has occurred and is continuing; provided further, if at any time an
Event of Default occurs and is continuing, (other than a Waived Interest
Default), then all Interest Deficiencies shall bear interest at the Default Rate
from the date of such Event of Default and become immediately due and payable
with the other Obligations due hereunder in accordance with Section 8.02.

(d)Acceptance by the Administrative Agent of any amount less than the full
payment of principal amount due on such Payment Date in accordance with this
Section 2.03, shall not be construed or deemed to effect a novation or to cause
all or any part of the Indebtedness due hereunder to be or to be deemed to have
been paid, satisfied or discharged.

2.04Interest.

(a)Subject to the provisions of subsection (b) below, the Loan shall bear
interest at a rate per annum equal to eight percent (8.0%) (the “Interest
Rate”).

(b)(i)Except as provided for in Section 2.03(b), if any amount of principal of
the Loan is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest per annum at the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)Subject to 2.03(b) and (c) and 2.04(b)(i), if any amount (other than the
principal of the Loan) payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders (or automatically without any such request if an Event of Default under
Section 8.01(f) has occurred and is continuing), such amount shall thereafter
bear interest at the Default Rate to the fullest extent permitted by applicable
Laws.

22

7360130v5

--------------------------------------------------------------------------------

(iii)Upon the request of the Required Lenders (or automatically without any such
request if an Event of Default under Section 8.01(f) has occurred and is
continuing), while any Event of Default exists (other than as set forth in
clause (b)(i) and (ii) above), Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at the Default Rate to the
fullest extent permitted by applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on the Loan shall be due and payable in arrears on each Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

2.05Repayment of the Loan at Maturity.

  On the Maturity Date, all Obligations shall be due and payable and paid in
full in cash.

2.06Fees and Charges.

  In addition to the other fees described in this Agreement:

(a)Borrower shall pay a commitment fee of $60,000 to Lenders on the date that
the Loan is made by Lenders (the “Commitment Fee”).  The Commitment Fee will be
shared pro rata among the Lenders. All funds dispersed to Borrower on the
Closing Date shall be funded net of the Commitment Fee.

(b)Borrower shall pay to Administrative Agent for the ratable benefit of
Lenders, a late charge equal to five percent (5.0%) of the amount of any monthly
installment of principal or interest which is not received by Administrative
Agent within ten (10) days from and after the date such installment of principal
or interest is due; provided that the foregoing late charge shall not be due or
payable if no Event of Default has occurred and is continuing on any monthly
installment of principal or interest whose deferral of payment is permitted
under either of Section 2.03 (b) or (c)

2.07Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.

  All calculations of interest shall be made on the basis of a year of 360 days,
and actual days elapsed.  Interest shall accrue on the Loan for the day on which
the Loan is made, and shall not accrue on the Loan, or any portion thereof, for
the day on which the Loan or such portion is paid.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.08Evidence of Debt.

  The Loan shall be evidenced by one or more accounts or records maintained by
each Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loan
made by Lenders to Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such

23

7360130v5

--------------------------------------------------------------------------------

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, Borrower shall execute and deliver to such Lender (through
the Administrative Agent) a Note, which shall evidence such Lender’s Loan in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loan and payments
with respect thereto.

2.09Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of
Lenders that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to Lenders the amount
due.  In such event, if Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.  A notice of the Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

(c)Obligations of Lenders Several.  The obligations of Lenders hereunder to make
the Loan and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make the Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make the Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(d)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
the Loan in any particular place or manner.

2.10Sharing of Payments by Lenders.

  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on the Loan
made by it greater than its pro rata share thereof as provided herein, then
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of

24

7360130v5

--------------------------------------------------------------------------------

such fact, and (b) purchase (for cash at face value) participations in the Loan
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portions of the Loan and other amounts owing them, provided
that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in it portion of
the Loan to any assignee or participant, other than an assignment to Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

2.11Reserved.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, any applicable Laws (as determined in
the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party, as the case may
be, shall be entitled to make such withholding or deduction, upon the basis of
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

25

7360130v5

--------------------------------------------------------------------------------

(b)Payment of Other Taxes by Borrower.  Without limiting the provisions of
subsection (a) above, each of the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.  (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall indemnify the Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
Section 3.01(c)(ii) below.  A certificate as to the amount of any such payment
or liability delivered to Borrower by a Lender or other Recipient (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or other Recipient, shall be conclusive absent manifest
error.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, severally indemnify and shall make payment in respect
thereof within ten (10) days after demand therefor, (A) the Administrative Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), and (B) the Borrower and the Administrative Agent, as applicable,
against any Excluded Taxes attributable to such Lender, that are payable or paid
by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).  

(d)Evidence of Payments. Upon request by Borrower or the Administrative Agent,
as the case may be, after any payment of Taxes by Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or the Administrative Agent,
as the case may be.

(e)Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit Borrower or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by

26

7360130v5

--------------------------------------------------------------------------------

Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,

(A)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Borrower and the Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I)executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II)executed originals of Internal Revenue Service Form W-8ECI,

(III)executed originals of Internal Revenue Service Form W-8ICI,

(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of  Internal Revenue Service Form W-8BEN,

(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made, or

(VI) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative

27

7360130v5

--------------------------------------------------------------------------------

Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)Each Lender shall promptly (A) notify Borrower and the Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If the Recipient determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This subsection shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.

3.02Reserved.  

3.03Reserved.

3.04Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or

28

7360130v5

--------------------------------------------------------------------------------

credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));

(ii)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

and the result of any of the foregoing reduces the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loan made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon request by delivery of a certificate pursuant to
subsection (c) of this Section 3.04, Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error.  Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

3.05Reserved.

3.06Reserved.

3.07Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  Each Lender may make any Loan to
Borrower through any Lending Office; provided, that, the exercise of this option
shall not affect the obligation of Borrower to repay the Loans in accordance
with the terms of this Agreement.  If any Lender requests compensation under
Section 3.04, or Borrower is required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section

29

7360130v5

--------------------------------------------------------------------------------

3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall (at the request of Borrower), as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loan hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if Borrower is required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, and, in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.07(a), Borrower may replace such Lender in accordance with Section 10.13.

3.08Survival.

  Each party’s obligations under this Article III shall survive termination of
the Aggregate Commitments and repayment, any assignment of rights by, or the
replacement of, a Lender, and repayment, satisfaction or discharge of all other
Obligations hereunder, and resignation or replacement of the Administrative
Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO LOAN

4.01Conditions of Loan.

  The obligation of each Lender to make its portion of Loan hereunder is subject
to satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which (to the
extent applicable) shall be (1) originals or telecopies (followed promptly by
originals) unless otherwise specified, (2) duly executed by a Responsible
Officer of the signing Loan Party, (3) dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and (4) in form and substance satisfactory to the Administrative Agent and
each of the Lenders:

(i)executed counterparts of this Agreement, all Collateral Documents, and all
other Loan Documents, sufficient in number for distribution to the
Administrative Agent, each Lender and Borrower;

(ii)a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is

30

7360130v5

--------------------------------------------------------------------------------

validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, which documents shall include:

(1)original certified articles of incorporation or other charter documents, as
applicable, certified to be true and correct and in force and effect by a
Responsible Officer (“Officer Certification”) and the appropriate Governmental
Authority (“Governmental Certification”; together with the Officer
Certification, the “Certifications”),

(2)copies of resolutions duly adopted by the board of directors or comparable
managing body approving the Loan Documents, the transactions and authorizing
execution and delivery thereof (with Officer Certification),

(3)a copy of the bylaws or comparable operating agreement of each Loan Party
(with Officer Certification),

(4)certificates of good standing, existence or its equivalent certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation nor organization and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have an Material
Adverse Effect, and

(5)an incumbency certificate (with Officer Certification);

(v)a favorable opinion of Foley & Lardner LLP, counsel to the Loan Parties,
acceptable to Administrative Agent and addressed to the Administrative Agent and
each Lender and which may be relied upon by their respective successors and
assigns, as to matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may request;

(vi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with endorsements to such
insurance policies naming Administrative Agent as additional insured, mortgagee,
loss payee and/or lender’s loss payee, as applicable;

(vii)in connection with the delivery of the Security Agreement:

(1)proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement;

(2)completed requests for information, dated on or before the date of the Loan,
listing the financing statements referred to in clause (1) above and all other
effective financing statements filed in the jurisdictions referred to in clause
(1) above that name any Loan Party as debtor, together with copies of such other
financing statements;

31

7360130v5

--------------------------------------------------------------------------------

(3)Lien Waivers, as requested by Administrative Agent;

(4)evidence of the completion of all other actions, recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby;

(viii)Uniform Commercial Code, state and federal tax lien, judgment lien,
litigation and bankruptcy searches for Borrower, each other Loan Party and
Dominion Generation, in such locations as may be requested by the Administrative
Agent;

(ix)CGB Subordination Agreement, duly executed by the parties thereto;

(x)releases and/or termination statements for all Liens on the Collateral as of
the Closing Date;

(xi)copies of all original membership interest certificates evidencing the
Equity Interests of Borrower delivered to the First Lien Agent;

(xii)a loan policy of title insurance acceptable to Administrative Agent with
respect to the Leasehold Mortgage Premises;

(xiii)a survey with respect to the Leasehold Mortgage Premises;

(xiv)an executed Ground Lease Estoppel Certificate and Recognition Agreement
from the City of Bridgeport any the other parties thereto;

(xv)consents from the Utilities and any other Person requested by Administrative
Agent with respect to the Assignment of Contracts, in form and substance
acceptable to Administrative Agent;

(xvi)a certification in form and substance acceptable to Administrative Agent
from DAI Management Consultants of Carnegie, Pennsylvania (“DAI”), that certain
fuel cells at the Facility have been restacked in 2018 as noted in a report
prepared by DAI on December 5, 2018;

(xvii)copies of all of the First Lien Loan Documents and of all documentation
relating to the Acquisition, certified by a Responsible Officer of Borrower as
true, correct and complete in all respects;

(xviii)copies of the consent of CL&P and FERC to the Acquisition;

(xix)an authorization and consent in form and substance acceptable to
Administrative Agent permitting certain third parties acceptable to
Administrative Agent to use FCE’s proprietary technology and all other rights
and permits of FCE to perform scheduled fuel cell restacking for the Facility,
which authorization and consent shall be in the O&M Agreement;

(xx)a schedule in form and substance acceptable to Administrative Agent
detailing the preventative operating and maintenance costs for the Facility;

(xxi)the Deposit Account Control Agreement, between the Borrower and the
Administrative Agent for the L/C Cash Collateral Account.

32

7360130v5

--------------------------------------------------------------------------------

(xxii)the Letter of Credit, duly executed by Liberty Bank;

(xxiii)the Deposit Account Security Agreement, duly executed by Borrower and
Administrative Agent; and

(xxiv)such other assurances, certificates, documents, consents, reliance letters
or opinions as the Administrative Agent or the Required Lenders may require.

(b)Responsible Officers.  Set forth on Schedule 4.01(b) are Responsible Officers
that are permitted to sign Loan Documents on behalf of the Loan Parties, holding
the offices indicated next to their respective names, as of the Closing
Date.  Such Responsible Officers are the duly elected, qualified and acting
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement, the Notes and the other
Loan Documents.

(c)Any fees required to be paid on or before the Closing Date shall have been
paid.

(d)Each of the Reserves shall have been established and funded in accordance
with this Agreement.

(e)A financial model that is a projection of operating results for the Facility,
showing the Borrower’s reasonable good faith estimates, as of the Closing Date,
of revenue, operating expenses and sources and uses of revenues with respect to
the Facility over the forecast period and containing assumptions reasonably
satisfactory to the Administrative Agent and the Lenders (in consultation with
DAI), which projection shall show that the ratio of (i) the annual gross cash
flow paid to Borrower under the Electricity Purchase Agreement and from the sale
of Renewable Energy Credits less the total annual operating costs of the
Facility, including the Reserves, to (ii) (x) the Debt Service Coverage Ratio
for the applicable forecast period is not less than 1.00:1.00 and (y) CGB Debt
Service Coverage Ratio for the applicable forecast period.

(f)Unless waived by the Administrative Agent, Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent in
writing) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
the Administrative Agent)

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Administrative Agent and Lenders that:

5.01Existence, Qualification and Power.

33

7360130v5

--------------------------------------------------------------------------------

  Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.  The copy of the Organization Documents of each
Loan Party provided to the Administrative Agent pursuant to the terms of this
Agreement is a true and correct copy of each such document, each of which is
valid and in full force and effect.

5.02Authorization; No Contravention.

  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, (ii) any of the Facility
Documents, or (iii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03Governmental Authorization; Other Consents.

  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the Second Priority nature thereof),
or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, other than (i) authorizations, approvals, actions,
notices and filings which have been duly obtained and (ii) filings to perfect
the Liens created by the Collateral Documents.

5.04Binding Effect.

  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as limited by general principles of equity and Debtor
Relief Laws.

5.05Financial Statements; No Material Adverse Effect.  

(a)Since the date of the last financial statements delivered by Borrower, to the
Administrative Agent or any of the Lenders, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

34

7360130v5

--------------------------------------------------------------------------------

(b)The consolidated forecasted statements of income and cash flows of Borrower
delivered pursuant to Section 6.01(a) and (b) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, Borrower’s best estimate of its future
financial condition and performance.

5.06Litigation.

  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or against any of its properties or revenues
that (a) relate to this Agreement or any other Loan Document, or the Facility,
or any of the transactions contemplated hereby, and (b) either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect.

5.07No Default.

  Borrower is not in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.

  Borrower has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of Borrower is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09Environmental Compliance.

  Borrower conducts in the ordinary course of business a review of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on its businesses,
operations and properties, and as a result thereof Borrower has reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Insurance.

  The Borrower and its properties are insured with financially sound and
reputable insurance companies not Affiliates of Borrower, in such amounts with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower operates.

5.11Taxes.

  Borrower has filed all Federal, state and other material tax returns and
reports required to be filed, and has paid all Federal, state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate

35

7360130v5

--------------------------------------------------------------------------------

reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against Borrower that would, if made, have a Material Adverse
Effect.  Borrower has made all payments required by the PILOT Agreement and
complied in all material respects with its other obligations under the PILOT
Agreement.

5.12ERISA Compliance.

(a)Borrower has no Plans or Pension Plans.

(b)Each Plan of each ERISA Affiliate is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws.  Each Pension Plan of each ERISA Affiliate that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service.  To
the best knowledge of Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(c)There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan of any ERISA Affiliate that  could reasonably be expected to
have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan of any
ERISA Affiliate that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(d)(i) No ERISA Event has occurred, and neither Borrower nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan of an
ERISA Affiliate; (ii) each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan of each ERISA
Affiliate, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan of an ERISA Affiliate, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) no ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan of any ERISA Affiliate has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan of an ERISA Affiliate.

(e)No ERISA Affiliate maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan.

5.13Subsidiaries; Equity Interests.

  Borrower has no Subsidiaries.  Borrower has no equity investments in any other
corporation or entity.  Set forth on Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation and its chief executive office.  The

36

7360130v5

--------------------------------------------------------------------------------

copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Administrative Agent is a true and correct copy of each such
document, each of which is valid and in full force and effect.

5.14Margin Regulations; Investment Company Act.  

(a)Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X of the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)None of Borrower or any Person Controlling Borrower is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15Disclosure.

  As of the Closing Date, Borrower has disclosed to the Administrative Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16Compliance with Laws.

  Borrower is in compliance in all respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17Taxpayer Identification Number.

  Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.

5.18Collateral Documents.

  The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable Second Priority Lien (subject to Liens permitted by Section
7.01) on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Upon the filing of UCC financing statements in
accordance with Section 5.21 and upon the taking of possession or control by the
Administrative Agent (or, prior to the Payment In Full of the First Lien Debt
(as defined in the CGB Subordination Agreement), the First Lien Agent, as
gratuitous bailee for the Administrative Agent pursuant to the CGB Subordination
Agreement) of the Collateral that is the subject of the Security Agreement with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
(or, prior to the Payment In Full of First Lien Debt (as defined in the CGB
Subordination Agreement), the First Lien

37

7360130v5

--------------------------------------------------------------------------------

Agent, as gratuitous bailee for the Administrative Agent pursuant to the CGB
Subordination Agreement) to the extent possession or control by the
Administrative Agent (or, prior to the Payment In Full of First Lien Debt (as
defined in the CGB Subordination Agreement), the First Lien Agent, as gratuitous
bailee for the Administrative Agent pursuant to the CGB Subordination Agreement)
is required by the Security Agreement), the Liens created by the Security
Agreement shall constitute Second Priority perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Collateral
that is the subject of the Security Agreement (other than such Collateral in
which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction by such filings, possession or
control), in each case subject to no Liens other than Permitted Liens. Except
for filings completed prior to the Closing Date and as contemplated hereby and
by the Collateral Documents, no filing or other action will be necessary to
perfect or protect such Liens.

5.19Intellectual Property; Licenses, Etc.

  Borrower owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
necessary for the operation of its business, without conflict with the rights of
any other Person.  To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower infringes upon any
rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of Borrower, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.20Solvency.

  As of the Closing Date, each Loan Party is Solvent.  “Solvent” and “Solvency”
mean, with respect to any Person on any date of determination, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

5.21Rights in Collateral; Priority of Liens.

  Each Loan Party owns the property granted by it as Collateral under the
Collateral Documents, free and clear of any and all Liens in favor of third
parties other than Liens permitted by Section 7.01.  Upon the proper filing of
UCC financing statements and the taking of the other actions required by the
Required Lenders or the law, the Liens granted pursuant to the Collateral
Documents will constitute valid and enforceable, Second Priority, prior and
perfected Liens on the Collateral in favor of Administrative Agent, for the
ratable benefit the Secured Parties.

5.22Sanctions Concerns.  

38

7360130v5

--------------------------------------------------------------------------------

(a)Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction.

(b)Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c)Patriot Act.  The Loan Parties, their Subsidiaries, and, to the knowledge of
the Borrower, any director, officer, employee, agent, affiliate or
representative thereof, are in compliance with the Act.

5.23The Facility.  

(a)The energy generated at the Facility constitutes a “Class I renewable energy
source” as defined in Connecticut General Statutes § 16-1.

(b)The Facility (i) is an “exempt wholesale generator” as such term is defined
in the Public Utility Holding Company Act of 2005, 18 C.F.R. § 366.1 and
pursuant to the Facility’s self-certification in FERC Docket EG13-31-000, and
(ii) has “market-based rate authority” pursuant to Section 205 of the Federal
Power Act and the Facility’s application and FERC’s order in Docket
ER13-1403-001.  To the knowledge of Borrower, there are no facts that are
reasonably likely to cause the Facility to lose such status.  Borrower has not
received, and has no knowledge of, any written notice from any Governmental
Authority indicating such status may be terminated.  The consummation of the
Acquisition will not affect such status.

(c)Borrower has all licenses, approvals, consents and certifications necessary
to qualify, participate and be selected and compensated in NEPOOL GIS and each
other FCM which is necessary to own or operate the Facility or perform its
obligations under the Facility Documents Borrower has complied with all of the
rules, regulations and procedures of NEPOOL GIS and each other FCM in which it
participates.

(d)All conditions precedent for CL&P’s obligation to purchase “Products” (as
defined in and as more fully set forth in the Electricity Purchase Agreement)
have been satisfied.

(e)All conditions precedent for Borrower’s ability to operate the Facility in
parallel with the electric power systems or “EPS” (as defined in and as more
fully set forth in the Interconnection Agreement) have been satisfied.

(f)To Borrower’s knowledge, Borrower is not in default under any of the Facility
Documents.

5.24The Acquisition.

  All conditions precedent for the consummation of the Acquisition in accordance
with the terms of the Membership Interest Purchase Agreement have been satisfied
(other than the payment of the Purchase Price (as defined in the Membership
Interest Purchase Agreement) which will occur simultaneously with the making of
the Loan).  

39

7360130v5

--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Obligation hereunder shall remain unpaid or unsatisfied, Borrower
agrees that, and Borrower shall:

6.01Financial Statements.

  Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and Required Lenders:

(a)as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ended October 31, 2019), a balance sheet of Borrower as at the end of such
fiscal year, and the related statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared on an accrual basis in accordance with GAAP, such
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders (it being acknowledged that KPMG
is acceptable to the Required Lenders), which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit

(b)as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of FCE (commencing with the fiscal year ended
October 31, 2019), a consolidated and consolidating balance sheet of FCE and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, consolidated changes in
shareholders’ equity and consolidated cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared on an accrual basis in accordance with
GAAP, such consolidated and consolidating statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent (it being acknowledged that KPMG is acceptable to the
Administrative Agent), which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(c)as soon as available, but in any event within forty-five (45) days after the
end of each of each fiscal quarter of each fiscal year of the Borrower
(commencing with the fiscal quarter ended July 31, 2019), a balance sheet of the
Borrower as at the end of such fiscal quarter, and the related statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller who is a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower, subject only to normal
year-end audit adjustments and the absence of footnotes;

(d)as soon as available, but in any event within forty-five (45) days after the
end of each of each fiscal quarter of each fiscal year of FCE (commencing with
the fiscal quarter ended July 31, 2019), a consolidated and consolidating
balance sheet of FCE and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations, changes in shareholders’

40

7360130v5

--------------------------------------------------------------------------------

equity and cash flows for such fiscal quarter and for the portion of FCE’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller who is a
Responsible Officer of FCE as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of FCE and its Subsidiaries,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

(e)as soon as available, but in any event within 15 days of filing, copies of
the state and federal tax returns of Borrower.

6.02Certificates; Other Information.

  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)[intentionally omitted];

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b), (c) and (d), a duly completed Compliance Certificate
signed by the chief executive officer, president or chief financial officer of
Borrower (which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
or prepared by Borrower’s independent accountants in connection with the
accounts or books of Borrower, or any audit of Borrower;

(d)within one hundred twenty (120) days after the end of each fiscal year of
Borrower, a schedule from FCE detailing the preventative operating and
maintenance related costs for the Facility, including the restacking of the fuel
cells at the Facility, which schedule shall be in form and content satisfactory
to Administrative Agent;

(e)promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any other Loan Party, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) through (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 10.02, if any; or (ii) on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent and each
Lender by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no

41

7360130v5

--------------------------------------------------------------------------------

responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) the Administrative Agent will make
available to Lenders materials and/or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on CSC or another similar electronic system (the “Platform”) and (b)
certain Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
securities, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized the Administrative Agent and Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.03Notices.

  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default or Event of Default or a default or event of
default under the First Lien Loan Documents;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, the Facility Documents or any Contractual Obligation of Borrower;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting Borrower,
including pursuant to any applicable Environmental Laws;

(c)of the occurrence of any ERISA Event;

(d)of any material change in accounting policies or financial reporting
practices by Borrower;

(e)of any notices of any default, termination or other dispute given by Borrower
or any other Person under a Facility Document or the Membership Interest
Purchase Agreement;

(f)of any condition, event or occurrence which might cause the Facility (i) to
not be an “exempt wholesale generator” as such term is defined in the Public
Utility Holding Company Act of 2005, 18 C.F.R. § 366.1 and pursuant to the
Facility’s self-certification in FERC Docket EG13-31-000, or (ii) to not have
“market-based rate authority” pursuant to Section 205 of the Federal Power Act
and the Facility’s application and FERC’s order in Docket ER13-1403-001;

(g)of all notices given by any Governmental Authority, ISO-NE or any FCM in
connection with the Facility;

42

7360130v5

--------------------------------------------------------------------------------

(h)if the Facility goes offline, ceases operations or the generation of
electricity, or is damaged or destroyed;

(i)the execution of any amendment, modification or waiver of or supplement to
any First Lien Loan Document, together with a copy thereof; and

(j)of all notices provided by Borrower under the O&M Agreement that an “Output
Shortfall Payment” (as defined therein) is due (together with a copy thereof).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto, and shall contain copies of all information, notices,
and other documentation giving rise to such notice.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.  

6.04Payment of Obligations.

  Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Borrower; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

6.05Preservation of Existence, Etc.

  (a) Preserve, renew and maintain in full force and effect its legal existence
and, if applicable, good standing under the Laws of the jurisdiction of its
organization; (b) maintain all rights, privileges, permits, licenses, approvals,
governmental authorizations and franchises necessary or desirable in the normal
conduct of its business or required for the ownership, operation or maintenance
of the Facility or Borrower’s performance under the Facility Documents, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect or cause Borrower to be in default of the Facility
Documents; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.06Maintenance of Properties.

  (a) Maintain, preserve and protect all licenses, patents, franchises,
trademarks and trade names of Borrower; (a) maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.

  (a) Maintain with financially sound and reputable insurance companies which
are not Affiliates of Borrower, insurance with respect to casualty events, its
properties and business against loss, damage or

43

7360130v5

--------------------------------------------------------------------------------

interruption of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance; and (b) provide to Administrative
Agent, upon request, evidence satisfactory to Administrative Agent that all
insurance required under this Agreement and the other Loan Documents is in
effect.  The Administrative Agent shall be listed as an additional insured on
all of Borrower’s liability policies and as a loss payee, lender’s loss payee or
mortgagee, as applicable and as requested by Administrative Agent, on all of
Borrower’s property policies.  

6.08Compliance with Laws.

  Comply in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property
including without limitation the Act, OFAC and all Environmental Laws, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09Books and Records.

  (a)  Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Borrower; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower.

6.10Inspection Rights.

  Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties (including leased
properties) and the Collateral, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower; provided, however, that, so
long as no Event of Default has occurred or is continuing, Administrative Agent
and each Lender will not exercise their rights under this Section 6.10 more than
once per calendar year; provided, further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice.

6.11Reserved.

6.12Additional Guarantors.

  Notify the Administrative Agent at the time that any Person becomes a Domestic
Subsidiary, and promptly thereafter (and in any event within 30 days), unless
otherwise notified in writing by the Administrative Agent, cause such Person to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (i), (iii) and (iv) of Section
4.01(a) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the

44

7360130v5

--------------------------------------------------------------------------------

documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

6.13Collateral Records.

  To execute and deliver promptly, upon written request, to Administrative Agent
and each Lender, from time to time, solely for Administrative Agent’s
convenience in maintaining a record of the Collateral, such written statements
and schedules as Administrative Agent or such Lender may reasonably require
designating, identifying or describing the Collateral.  The failure by Borrower
or any other Loan Party, however, to promptly give Administrative Agent or any
Lender such statements or schedules shall not affect, diminish, modify or
otherwise limit the Liens on the Collateral granted pursuant to the Collateral
Documents.

6.14Covenant to Give Security.

(a)Personal Property.  Cause all of its tangible and intangible personal
property now owned or hereafter acquired by it to be subject at all times to a
Second Priority, perfected Lien (subject to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents.  

(b)Lien Waivers.  Provide (or cause the applicable Loan Party to provide) the
Administrative Agent with Lien Waivers and such other estoppel letters, consents
and waivers, in each case to the extent requested by the Administrative Agent
(such Lien Waivers, letters, consents and waivers shall be in form and substance
satisfactory to the Administrative Agent).  

6.15Further Assurances.  

(a)Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
require from time to time in order to (A) the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, and (B) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder.

(b)To, and to cause each other Loan Party to, (i) defend the Collateral against
all claims and demands of all Persons at any time claiming the same or any
interest therein, (ii) comply with the requirements of all applicable Laws in
order to grant to the Administrative Agent valid and perfected Second Priority
security interests in the Collateral, with perfection, in the case of any
investment property, deposit account or letter of credit, being effected by
giving the Administrative Agent control of such investment property or deposit
account or letter of credit, rather than by the filing of a UCC financing
statement with respect to such investment property (or, prior to the Payment In
Full of the First Lien Debt, given to the First Lien Agent, as gratuitous bailee
for the Administrative Agent or otherwise as set forth in the CGB Subordination
Agreement),, and (iii) do whatever the Administrative Agent may request, from
time to time, to effect the purposes of this Agreement and the other Loan
Documents, including filing notices of liens, UCC financing statements, fixture
filings and amendments, renewals and continuations thereof; cooperating with the
Administrative Agent’s representatives; keeping stock records; and, paying

45

7360130v5

--------------------------------------------------------------------------------

claims which might, if unpaid, become a Lien on the Collateral.  The
Administrative Agent is hereby authorized by Borrower to file any UCC financing
statements covering the Collateral whether or not Borrower’s signatures appear
thereon.

6.16Facility Documents.

  Perform, observe, comply with and enforce all of the provisions of the
Facility Documents in all material respects.

6.17Capacity Market; NEPOOL GIS.

(a)Take all actions to qualify, participate and be selected and compensated in
NEPOOL GIS and any capacity market (including, without limitation, the ISO-NE
markets) (collectively, the “FCM”) which are necessary to own or operate the
Facility or perform its obligations under the Facility Documents.

(b)Comply with all rules, regulations and procedures of FCM and NEPOOL GIS and
maintain all FCM, NEPOOL GIS and ISO-NE related accounts necessary to own and
operate the Facility and perform its obligations under the Facility Documents.

6.18Operating Accounts.

  Maintain its primary operating account at Liberty Bank at all times (the
primary operating account of Borrower being Borrower’s Operating Account).  

6.19The Reserve Accounts Generally.

(a)Liability for Obligations Unaffected.  The funding of the Reserve Accounts or
the insufficiency of Reserve Funds in the Reserve Accounts (or any one of them)
shall not relieve Borrower of its obligation to make all payments required under
the Loan Documents as and when such payments are due except as provided in
Section 2.03.

(b)Liens, Etc.  Subject in all respects to the CGB Subordination Agreement, the
Reserve Accounts shall be under the sole control of Administrative Agent, and
Administrative Agent shall have the sole right to make withdrawals from the
Reserve Accounts. Neither Borrower, nor any other Person (whether claiming on
behalf of or through Borrower or otherwise), except for the First Lien Agent,
shall have control of the Reserve Accounts or any right or authority, whether
express or implied, to make use of, or withdraw any funds, investments or other
properties from, the Reserve Accounts, or to give any instructions with respect
to the Reserve Accounts.  After the Cutover Date, Borrower shall take all
actions, and execute all additional documents and instruments (including,
without limitation, deposit account control agreements), which are necessary to
maintain in favor of Administrative Agent a perfected Second Priority security
interest and Lien in and to the Reserve Accounts and the Reserve Funds.  The
Reserve Accounts and the Reserve Funds are additional security for the
Obligations.  Other than in connection with the First Lien Debt, Borrower shall
not further pledge, assign, hypothecate or grant any security interest in or to
the Reserve Accounts or the Reserve Funds, or permit any Lien other than
Permitted Liens to attach thereto, or any levy to be made thereon, or any UCC
Financing Statements, except those naming Administrative Agent as the secured
party, to be filed with respect thereto.

(c)Costs and Expenses.  All costs and expenses for establishing and maintaining
the Reserve Accounts (or any successors thereto) shall be paid by Borrower.  All
income and gains from the Reserve Accounts shall be retained in the applicable
Reserve Account.

46

7360130v5

--------------------------------------------------------------------------------

(d)Remedies.  Subject to the terms of the CGB Subordination Agreement, upon and
during the continuance of an Event of Default, Administrative Agent may, with
the consent of, or shall, at the request of, Required Lenders (such consent or
request to be in Required Lenders’ sole and absolute discretion), without notice
to or the consent of Borrower, apply all or any portion of the Reserve Funds
toward the payment of the Obligations, regardless of whether the Obligations
have been accelerated and/or such Obligations are then due and payable, in
accordance with Section 8.03, and/or exercise all other rights and remedies
available to Administrative Agent at law or in equity.

6.20Concentration Account; Cash Management.

(a)Establishment of Concentration Account.  On or prior to the date hereof, (i)
Borrower shall open and thereafter at all times maintain the Concentration
Account; and (ii) transfer all of its cash, from whatever source and wherever
located, into the Concentration Account.  On and after the date hereof, Borrower
shall at all times deposit, or cause to be deposited (via direct deposit or
otherwise), all of its gross revenue and gross income into the Concentration
Account.  There shall be no other accounts maintained by Borrower or any other
Person into which any revenues or income of Borrower shall be deposited, and
neither Borrower nor any other Person shall open any other such account with
respect to the deposit or direct deposit of any revenue or income of the
Borrower.  Until deposited into the Concentration Account, all revenue and
income held by or on behalf of Borrower shall be deemed to be held in trust by
Borrower for the benefit of Administrative Agent and the First Lien Agent on
behalf of their respective “Secured Parties” (as defined here and as defined in
the First Lien Credit Agreement) and shall not be commingled with any other
funds or property of Borrower or any other Person.

(b)Cash Management Provisions.  

(i)Provided no Event of Default has occurred or is continuing, all Concentration
Account Funds then on deposit in the Concentration Account shall be allocated
and disbursed in the following amounts and in the following order of priority by
the Applicable Agent:

(A)First, to Borrower’s Operating Account, in the amount sufficient to pay all
amounts then due to FCE pursuant to the O&M Agreement (excluding the “SG&A
Costs” under and as defined in the O&M Agreement, which are payable under
Section 6.20(b)(i)(B) and the “Module Replacement Fee” under and as defined in
the O&M Agreement, which shall be paid from the O&M Reserve in accordance with
Section 6.22), provided, however, that Applicable Agent shall not disburse, in
any given calendar year, more than one hundred and ten percent (110%) of the
amount identified as the “Bridgeport Preventative O&M” for such calendar year on
Schedule 6.20, unless Applicable Agent and Borrower, each in their sole and
absolute discretion, agree to a different amount;

(B)Next, to Borrower’s Operating Account, in the amount sufficient to pay all
property taxes of Borrower, water charges and “SG&A Costs” (as defined in the
O&M Agreement) then due and payable, provided, however, that Applicable Agent
shall not disburse, in any given calendar year, more than the amount identified
as “Bridgeport Property Taxes” (for such property taxes), “Bridgeport Water
Expense” (for such water charges) and “Bridgeport Admin & Insurance” (for such
SG&A Costs), respectively, for such calendar year on Schedule 6.20;

(C)Next, to Borrower’s Operating Account, in the amount sufficient to pay all
charges which are then due and payable for fuel for the Facility, provided, that
Borrower has provided Applicable Agent with a written invoice in support
thereof;

47

7360130v5

--------------------------------------------------------------------------------

(D)Next, until First Lien Debt has been Paid In Full, to the First Lien Agent,
in the amount sufficient to pay all payments of principal, interest, fees and
other charges then due in connection with the Obligations (as defined in the
First Lien Credit Agreement) due under the First Lien Loan Documents;

(E)Next, until First Lien Debt has been Paid In Full, on a pro rata basis with
respect to all remaining Concentration Account Funds (x) to First Lien Agent, in
the amount sufficient to pay all required deposits into the Liberty O&M Reserve
Account in accordance with the terms and conditions Section 6.22(a), and (y) to
Fifth Third Bank, in the amount sufficient to pay all required deposits into the
FT O&M Reserve Account in accordance with the terms and conditions Section
6.22(b);

(F)Next, until First Lien Debt has been Paid In Full, on a pro rata basis with
respect to all remaining Concentration Account Funds (x) to First Lien Agent, in
the amount sufficient to pay all required deposits into the Liberty DSCR Reserve
Account in accordance with the terms and conditions Section 6.21(a), and (y) to
Fifth Third Bank, in the amount sufficient to pay all required deposits into the
FT DSCR Reserve Account in accordance with the terms and conditions Section
6.21(b);

(G)Next, to Administrative Agent, in the amount sufficient to pay all payments
of principal (subject to Section 2.03(b)), interest (subject to Section
2.03(c)), fees and other charges then due in connection with the Obligations due
hereunder, subject to the CGB Subordination Agreement.

(H)If after the Cutover Date, next, all remaining Concentration Account Funds to
Administrative Agent, in the amount sufficient to pay all required deposits into
the CGB DSCR Reserve Account in accordance with the terms and conditions Section
6.21(d),

(I)Lastly, (i) until First Lien Debt has been Paid In Full, any amounts
remaining in the Concentration Account after application in accordance with the
foregoing (such remaining amounts, “Excess Cash Flow”), (x) fifty percent (50%)
of such Excess Cash Flow to First Lien Agent, for deposit into the Liberty
Excess Cash Flow Reserve Account, and (y) fifty percent (50%) of such Excess
Cash Flow to Fifth Third Bank, for deposit into the FT Excess Cash Flow Account
and (ii) after the Cutover Date, if the Administrative Agent, in its sole
discretion, decides (x) there is sufficient funds to complete the restacking
contemplated to occur through 2025 as noted “Figure 2.3.2 Module Replacement
Schedule” in a report prepared by DAI on December 5, 2018 in accordance with the
DAI report restacking schedule, (y) there are sufficient funds in the CGB DSCR
Reserve Account and (z) the Facility is generating sufficient cash flow as to
repay the Obligations in accordance with the original repayment schedule, then 
(x) fifty percent (50%) of such Excess Cash Flow to Administrative Agent for
deposit into the CGB Excess Cash Flow Reserve Account, and (y) fifty percent
(50%) of such Excess Cash Flow to Borrower, and if conditions (x), (y) and (z)
are not so satisfied, then Administrative Agent shall allocate retain such
portion of Excess Cash Flow as required to satisfy such conditions and
thereafter shall release any available Excess Cash Flow as follows (1) fifty
percent (50%) of such Excess Cash Flow to Administrative Agent for deposit into
the CGB Excess Cash Flow Reserve Account, and (2) fifty percent (50%) of such
Excess Cash Flow to Borrower.

48

7360130v5

--------------------------------------------------------------------------------

(ii)If an Event of Default shall have occurred and be continuing, then
Applicable Agent may, with the consent of, or shall, at the request of, the
Required Lenders (such consent or request to be in the Required Lenders’ sole
and absolute discretion), without notice to or the consent of Borrower, apply
all or any portion of the Concentration Account Funds (A) in the amounts and in
the order of priority set forth in Section 6.20(b)(i) or such other order of
priority as the Required Lenders may direct, or (B) toward the payment of the
Obligations, regardless of whether the Obligations have been accelerated and/or
such Obligations are then due and payable, in accordance with Section 8.03.

6.21DSCR Reserve Account.

(a)Establishment of Liberty DSCR Reserve Account.  On or prior to the date
hereof, Borrower shall open and thereafter at all times until the Cutover Date
maintain the Liberty DSCR Reserve Account.  On the Closing Date, the Liberty
DSCR Reserve Account shall have a cash balance of $1,250,000, and thereafter,
the Liberty DSCR Reserve Account shall at all times until the Cutover Date have
a cash balance (the “Required Liberty DSCR Reserve Balance”) equal to the
greater of (i) $1,250,000 less the amount of any Liberty DSCR Reserve Funds
released by First Lien Agent from the Liberty DSCR Reserve Account with the
consent, or at the request, of the Required Lenders (as defined in the First
Lien Credit Agreement), and (ii) the amount sufficient to pay fifty percent
(50%) the principal and interest payments due in connection with the Obligations
(as defined in the First Lien Credit Agreement), in the succeeding six
months.  If the Liberty DSCR Reserve Account does not have the Required Liberty
DSCR Reserve Balance (such insufficiency in balance, a “Liberty DSCR Reserve
Account Deficiency”), then, until the Cutover Date, (i) subject to Section
6.20(b)(ii), on the next succeeding Payment Date, an amount equal to the Liberty
DSCR Reserve Account Deficiency shall be deposited by First Lien Agent into the
Liberty DSCR Reserve Account in accordance with Section 6.20(b)(i), and (ii) if
there are insufficient Concentration Account Funds for First Lien Agent to make
such deposit, Borrower shall, within three (3) Business Days after such next
succeeding Payment Date, deposit into the Liberty DSCR Reserve Account an amount
equal to the Liberty DSCR Reserve Account Deficiency.

(b)Establishment of FT DSCR Reserve Account.  On or prior to the date hereof,
Borrower shall open and thereafter at all times until the Cutover Date maintain
the FT DSCR Reserve Account.  On the Closing Date, the FT DSCR Reserve Account
shall have a cash balance of $1,250,000, and thereafter, the FT DSCR Reserve
Account shall at all times until the Cutover Date  have a cash balance (the
“Required FT DSCR Reserve Balance”) equal to the greater of (i) $1,250,000 less
the amount of any FT DSCR Reserve Funds released by First Lien Agent from the FT
DSCR Reserve Account with the consent, or at the request, of the Required
Lenders (as defined in the First Lien Credit Agreement), and (ii) the amount
sufficient to pay fifty percent (50%) the principal and interest payments due in
connection with the Obligations (as defined in the First Lien Credit Agreement),
in the succeeding six months.  If the FT DSCR Reserve Account does not have the
Required FT DSCR Reserve Balance (such insufficiency in balance, a “FT DSCR
Reserve Account Deficiency”), then, until the Cutover Date, (i) subject to
Section 6.20(b)(ii), on the next succeeding Payment Date, an amount equal to the
FT DSCR Reserve Account Deficiency shall be deposited by First Lien Agent into
the FT DSCR Reserve Account in accordance with Section 6.20(b)(i), and (ii) if
there are insufficient Concentration Account Funds for First Lien Agent to make
such deposit, Borrower shall, within three (3) Business Days after such next
succeeding Payment Date, deposit into the FT DSCR Reserve Account an amount
equal to the FT DSCR Reserve Account Deficiency.

(c)Release of DSCR Reserve Funds.  Until the Cutover Date, funds in the DSCR
Reserve Accounts will be disbursed with the consent of, or at the request of,
the Required Lenders (as defined in the First Lien Credit Agreement), (such
consent or request to be in the Required Lenders’ (as defined in the First Lien
Credit Agreement) sole and absolute discretion).  All disbursements of DSCR
Reserve Funds shall be made from the Liberty DSCR Reserve Account and the FT
DSCR Reserve Account on a pro rata

49

7360130v5

--------------------------------------------------------------------------------

basis. On the first Business Day after the Cutover Date, any amounts in the DSCR
Reserve Accounts shall be disbursed by the Administrative Agent in accordance
with Section 6.20(b).

(d)Establishment of CGB Reserve Account.  On or immediately prior to the Cutover
Date, Borrower shall open and thereafter at all times maintain the CGB DSCR
Reserve Account.  On the first Business Day after the Cutover Date, the CGB DSCR
Reserve Account shall have a cash balance of $600,000, and thereafter, the CGB
DSCR Reserve Account shall at all times have a cash balance (the “Required CGB
DSCR Reserve Balance”) equal to the greater of (i) $600,000 less the amount of
any CGB DSCR Reserve Funds released by Administrative Agent from the CGB DSCR
Reserve Account and (ii) the amount sufficient to pay fifty percent (100%) the
principal and interest payments due in connection with the Obligations in the
succeeding six months.  If the CGB DSCR Reserve Account does not have the
Required CGB DSCR Reserve Balance (such insufficiency in balance, a “CGB DSCR
Reserve Account Deficiency”), then (i) subject to Section 6.20(b)(ii), on the
next succeeding Payment Date, an amount equal to the CGB DSCR Reserve Account
Deficiency shall be deposited by Administrative Agent into the CGB DSCR Reserve
Account in accordance with Section 6.20(b)(i), and (ii) if there are
insufficient Concentration Account Funds for Administrative Agent to make such
deposit, Borrower shall, within three (3) Business Days after such next
succeeding Payment Date, deposit into the CGB DSCR Reserve Account an amount
equal to the CGB DSCR Reserve Account Deficiency.

(e)Release of DSCR Reserve Funds. After the Cutover Date, funds in the CGB DSCR
Reserve Account will be disbursed at the sole discretion of the Administrative
Agent.

6.22O&M Reserve.

(a)Establishment of Liberty O&M Reserve Account.  On or prior to the date
hereof, Borrower shall open and thereafter at all times until the Cutover Date
maintain the Liberty O&M Reserve Account.  On the Closing Date, the Liberty O&M
Reserve Account shall have a cash balance of $250,000, and thereafter, subject
to Section 6.20(b)(ii), on each Payment Date until the fifth anniversary of the
Closing Date, First Lien Agent shall deposit $100,000 into the Liberty O&M
Reserve Account in accordance with Section 6.20(b)(i) (each, a “Required
Additional Liberty O&M Deposit”).  The Liberty O&M Reserve Account shall at all
times until the Cutover Date  have a cash balance (the “Required Liberty O&M
Reserve Balance”) equal to (i) $250,000 plus (ii) the amount of each Required
Additional Liberty O&M Deposit (whether or not there were sufficient
Concentration Account Funds to make such Required Liberty O&M Deposit) less
(iii) the amount of any Liberty O&M Reserve Funds released by First Lien Agent
from the Liberty O&M Reserve Account with the consent, or at the request, of the
Required Lenders (as defined in the First Lien Credit Agreement).  If the
Liberty O&M Reserve Account does not have the Required Liberty O&M Reserve
Balance (such insufficiency in balance, a “Liberty O&M Reserve Account
Deficiency”) until the Cutover Date, (i) subject to Section 6.20(b)(ii), on the
next succeeding Payment Date, an amount equal to the Liberty O&M Reserve Account
Deficiency shall be deposited by First Lien Agent into the Liberty O&M Reserve
Account in accordance with Section 6.20(b)(i), and (ii) if there are
insufficient Concentration Account Funds for First Lien Agent to make such
deposit, Borrower shall, within three (3) Business Days after such next
succeeding Payment Date, deposit into the Liberty O&M Reserve Account an amount
equal to the Liberty O&M Reserve Account Deficiency.

(b)FT O&M Reserve Account.  On or prior to the date hereof, Borrower shall open
and thereafter at all times until the Cutover Date maintain the FT O&M Reserve
Account.  On the Closing Date, the FT O&M Reserve Account shall have a cash
balance of $250,000, and thereafter, subject to Section 6.20(b)(ii), on each
Payment Date until the fifth anniversary of the Closing Date, First Lien Agent
shall deposit $100,000 into the FT O&M Reserve Account in accordance with
Section 6.20(b)(i) (each, a “Required Additional FT O&M Deposit”).  The FT O&M
Reserve Account shall at all times until the

50

7360130v5

--------------------------------------------------------------------------------

Cutover Date have a cash balance (the “Required FT O&M Reserve Balance”) equal
to (i) $250,000 plus (ii) the amount of each Required Additional FT O&M Deposit
(whether or not there were sufficient Concentration Account Funds to make such
Required FT O&M Deposit) less (iii) the amount of any FT O&M Reserve Funds
released by First Lien Agent from the FT O&M Reserve Account with the consent,
or at the request, of the Required Lenders (as defined in the First Lien Credit
Agreement).  If the FT O&M Reserve Account does not have the Required FT O&M
Reserve Balance (such insufficiency in balance, a “FT O&M Reserve Account
Deficiency”) until the Cutover Date, (i) subject to Section 6.20(b)(ii), on the
next succeeding Payment Date, an amount equal to the FT O&M Reserve Account
Deficiency shall be deposited by First Lien Agent into the FT O&M Reserve
Account in accordance with Section 6.20(b)(i), and (ii) if there are
insufficient Concentration Account Funds for First Lien Agent to make such
deposit, Borrower shall, within three (3) Business Days after such next
succeeding Payment Date, deposit into the FT O&M Reserve Account an amount equal
to the FT O&M Reserve Account Deficiency.

(c)Release of O&M Reserve Funds.  Until the Cutover Date, funds in the O&M
Reserve Accounts will be disbursed with the consent, or at the request, of the
Required Lenders (as defined in the First Lien Credit Agreement), (such consent
or request to be in the Required Lenders’(as defined in the First Lien Credit
Agreement), sole and absolute discretion); provided, that in no event shall the
O&M Reserve Funds be disbursed until the Additional Fuel Cell Collateral has
been utilized by Borrower to complete the first restacking of the fuel cells at
the Facility (and Borrower shall provide First Lien Agent with such evidence as
First Lien Agent shall deem acceptable in its sole discretion that the
Additional Fuel Cell Collateral has been utilized to complete the such first
restacking); provided, further, that in no event shall First Lien Agent release
more than $2,000,000 in O&M Reserve Funds per fuel cell module replacement;
provided, further, that in no event shall First Lien Agent release any O&M
Reserve Funds unless DAI has inspected the fuel cell modules at the Facility and
provided First Lien Agent with a written certification that a restacking of all
fuel cells contained in each of such fuel cell modules has occurred.  All
disbursements of O&M Reserve Funds shall be made from the Liberty O&M Reserve
Account and the FT O&M Reserve Account on a pro rata basis. On the first
Business Day after the Cutover Date, any amounts in the O&M Reserve Accounts
shall be disbursed by the Administrative Agent in accordance with Section
6.20(b).

6.23Excess Cash Flow Reserve.

(a)Establishment of Liberty Excess Cash Flow Reserve Account.  On or prior to
the date hereof, Borrower shall open and thereafter at all times until the
Cutover Date maintain the Liberty Excess Cash Flow Reserve Account.  On each
Payment Date until the Cutover Date, subject to Section 6.20(b)(ii), First Lien
Agent shall deposit fifty percent (50%) of the Excess Cash Flow as of such time
(whether from the previous calendar month or otherwise) into the Liberty Excess
Cash Flow Reserve Account in accordance with Section 6.20(b)(i).  

(b)Establishment of FT Excess Cash Flow Reserve Account.  On or prior to the
date hereof, Borrower shall open and thereafter at all times until the Cutover
Date maintain the FT Excess Cash Flow Reserve Account.  On each Payment Date
until the Cutover Date, subject to Section 6.20(b)(ii), First Lien Agent shall
deposit fifty percent (50%) of the Excess Cash Flow as of such time (whether
from the previous calendar month or otherwise) into the FT Excess Cash Flow
Reserve Account in accordance with Section 6.20(b)(i).  

(c)Establishment of CGB Excess Cash Flow Reserve Account.  On or immediately
prior to the Cutover Date, Borrower shall open and thereafter at all times
maintain the CGB Excess Cash Flow Reserve Account.  On each Payment Date
following the Cutover Date, subject to Section 6.20(b)(ii), Administrative Agent
shall deposit the Excess Cash Flow as of such time (whether from the previous

51

7360130v5

--------------------------------------------------------------------------------

calendar month or otherwise) into the CGB Excess Cash Flow Reserve Account in
accordance with Section 6.20(b)(i)(I).  

(d)Release of Excess Cash Flow Reserve Funds.  Until the Cutover Date, the
Excess Cash Flow Reserve Funds will be disbursed as set forth in the First Lien
Credit Agreement.  After the Cutover Date, the Excess Cash Flow Reserve Funds
shall be disbursed at the sole discretion of the Administrative Agent.

6.24Change of Borrower’s Name.

  Provide to Administrative Agent, at least five (5) Business Days prior to
changing its name from “Dominion Bridgeport Fuel Cell, LLC” to “Bridgeport Fuel
Cell, LLC”: (i) drafts of all documentation (corporate or otherwise) required
for Borrower to effectuate such name change; (ii) drafts of all documentation to
be filed in the Bridgeport Land Records in connection with such name change; and
(iii) Uniform Commercial Code searches showing that there are no Liens of record
filed against “Bridgeport Fuel Cell, LLC” in its jurisdiction of
organization.  After the effectuation of such name change, promptly provide to
Administrative Agent (i) file-stamped or recorded copies, as applicable, of the
all documentation filed by Borrower with the Secretary of State of Virginia and
the Bridgeport Land Records in connection with such name change, and (ii) copies
of all other documentation executed in connection with such name
change.  Borrower hereby authorizes Administrative Agent to file UCC-3
Amendments to correct the name of Borrower for all UCC-1 Financing Statements
filed by Administrative Agent in connection with the Obligations and naming
Borrower as debtor.

6.25Additional Fuel Cell Collateral.

  At all times, the Additional Fuel Cell Collateral shall comprise of at least
two (2) fuel cell modules owned by Borrower and located at the FCE Main Facility
or such other location as may be approved by Administrative Agent in writing
(with the consent of the Required Lenders in writing in their sole discretion).

6.26Reserved.

 

6.27Hannover Policy.

  At all times during the period of time that the Hannover Policy is in effect,
Administrative Agent shall be named as a loss payee on the Hannover Policy.  In
the event that International Insurance Company of Hannover Limited (or any
successor insuring company) makes payment on a claim for a loss under the
Hannover Policy (any such payments, “Hannover Proceeds”), then (i) if no Event
of Default has occurred or is continuing hereunder, then such Hannover Proceeds
shall be deposited by Borrower or Administrative Agent, as the case may be, into
the Concentration Account and, on the next succeeding Payment Date, be allocated
and/or disbursed in accordance with Section 6.20(b), and (ii) if an Event of
Default shall have occurred and be continuing hereunder, then such Hannover
Proceeds shall, if received by Borrower, and subject to the CGB Subordination
Agreement, be immediately paid to Administrative Agent, and Administrative Agent
may, subject to the CGB Subordination Agreement, with the consent of, or shall,
at the request of, Required Lenders (as defined in the First Lien Credit
Agreement), without notice to or the consent of Borrower, (A) deposit such
Hannover Proceeds into the Concentration Account, or (B) apply all or any
portion of such Hannover Proceeds toward the payment of the Obligations,
regardless of whether

52

7360130v5

--------------------------------------------------------------------------------

the Obligations have been accelerated and/or such Obligations are then due and
payable, in accordance with Section 8.03.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid or unsatisfied, Borrower shall
not, directly or indirectly:

7.01Liens.

  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following (collectively, the “Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of Borrower in accordance with GAAP;

(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 45 days or which are being contested in good faith and by
appropriate proceedings diligently conducted; provided, that adequate reserves
with respect thereto are maintained on the books of Borrower and the aggregate
amount of such Liens is less than $110,000;

(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, in an aggregate amount not to
exceed $27,500;

(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case incurred in the
ordinary course of business;

(f)Liens securing Indebtedness permitted under Section 7.03(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

(g)Liens securing the First Lien Debt, subject to the terms of the CGB
Subordination Agreement.

7.02Investments.

  Make any Investments, except:

(a)Investments held by Borrower in the form of cash equivalents; and

(b)advances to officers, directors and employees of Borrower in an aggregate
amount not to exceed $11,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes.

53

7360130v5

--------------------------------------------------------------------------------

7.03Indebtedness.

  Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness under the First Lien Loan Documents, subject to the terms of the
CGB Subordination Agreement; and

(c)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets; provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $110,000.

7.04Fundamental Changes.

  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person.

7.05Dispositions.

  Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or (ii)
the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement equipment, in each case in the ordinary course of
business;

provided, however, that any Disposition pursuant to clause (b) shall be for fair
market value and the replacement equipment purchased in connection therewith
shall be utilized for and/or incorporated into the Facility.

7.06Restricted Payments.

  Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, without the prior written consent
of Administrative Agent and Required Lenders (such consent to be in
Administrative Agent’s and Required Lender’s sole discretion).

7.07Change in Nature of Business.

  Engage in any line of business substantially different from the line of
business conducted by Borrower on the date hereof or any business substantially
related or incidental thereto.

7.08Transactions with Affiliates.

  Except for the O&M Agreement, enter into any transaction of any kind with any
Affiliate of Borrower, whether or not in the ordinary course of business, other
than on fair and reasonable terms

54

7360130v5

--------------------------------------------------------------------------------

substantially as favorable to Borrower or such Affiliate as would be obtainable
by Borrower or such Affiliate at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

7.09Burdensome Agreements.

  Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that: (a) limits the ability (i) of any Subsidiary to Guarantee
the Indebtedness of Borrower or (ii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10Use of Proceeds.

  Use the proceeds of the Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or carry margin stock
(within the meaning of Regulation U, T or X of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (ii) for any purpose other
than those permitted by Section 6.11.

7.11Inconsistent Agreements; Charter Amendments.

  Enter into any agreement or arrangement which would restrict in any respect
the ability of Borrower to fulfill its Obligations under the Loan Documents, or
supplement, amend or otherwise modify the terms of Borrower’s Organizational
Documents (except as permitted by Section 6.24).

7.12Accounting Changes.

  Make any change in its (a) accounting policies or reporting practices, except
as required by GAAP, or (b) fiscal year.

7.13 Debt Service Coverage Ratio.

Until the Cutover Date, permit the Debt Service Coverage Ratio to be less than
1.00:1.00, as of the end of each fiscal quarter of Borrower. After the Cutover
Date, Permit the CGB Debt Service Coverage Ratio to be less than 1.00:1.00, as
of the end of each fiscal quarter of Borrower.

7.14Sanctions.

  Directly or indirectly, use the Loan or the proceeds of the Loan, or lend,
contribute or otherwise make available the Loan or the proceeds of the Loan to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of Sanctions.

7.15Sale and Leaseback Transaction.

  Enter into any Sale and Leaseback Transaction.

7.16Prepayments, Etc. of Indebtedness.

55

7360130v5

--------------------------------------------------------------------------------

  Prepay, redeem, purchase, defease or otherwise satisfy any Indebtedness, or
obligate itself to do so prior to the scheduled maturity thereof in any manner
(including by the exercise of any right of setoff), or make any payment in
violation of any subordination, standstill or collateral sharing terms of or
governing any Indebtedness (including the terms of the CGB Subordination
Agreement), except (a) the prepayment of the Loan in accordance with the terms
of this Agreement, and by the CGB Subordination Agreement and (b) the prepayment
of the First Lien Debt in accordance with the terms of the First Lien Loan
Documents.

7.17Amendments, Etc. of Indebtedness.

(a)Amend, modify or change in any manner any term or condition of any First Lien
Loan Document or give any consent, waiver or approval thereunder, unless
expressly permitted by the CGB Subordination Agreement; or

(b)amend, modify or change in any manner any term or condition of any
Indebtedness (other than Indebtedness arising under the Loan Documents and, in
accordance with the CGB Subordination Agreement, the First Lien Loan Documents)
if such amendment or modification would add or change any terms in a manner
adverse to Borrower, or shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto.

7.18Capital Expenditures.

  Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding $110,000
per each fiscal year of the Borrower, excluding Capital Expenditures made to
restack the fuel cells at the Facility if such Capital Expenditures are funded
from the O&M Reserve.

7.19Facility Documents.

(a)Not amend, amend and restate, supplement, modify or terminate any Facility
Document if the foregoing would adversely affect Lenders or Administrative
Agent, in each case without the prior written consent of the Required Lenders,
which consents shall be in the Required Lenders’ sole and absolute discretion.

(b)Not consent to the City of Bridgeport causing or allowing its fee interest in
the Leasehold Mortgage Premises to be encumbered by or subject to any Lien,
without the prior written consent of the Required Lenders, which consent shall
be in the Required Lenders’ sole discretion.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.

  Any of the following shall constitute an “Event of Default”:

(a)Non-Payment. Subject to Section 2.03(b) and (c), Borrower fails to pay when
and as required to be paid herein, any amount of principal of the Loan any
interest on the Loan, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document; or

(b)Specific Covenants.  Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.12,
6.15, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22, 6.23

56

7360130v5

--------------------------------------------------------------------------------

or 6.24 or Article VII or any Guarantor fails to perform or observe any term,
covenant or agreement contained the Guaranty; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such default
shall continue unremedied for a period of thirty  (30) days after the earlier of
(i) the date on which Borrower became aware of such default or  (ii) notice
thereof having been given to Borrower by the Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith, by or on behalf of any Loan
Party, shall prove to have been false or misleading in any material respect as
of the time made or deemed made; or

(e)Cross-Default.  Without limiting the effects of subsections (a) and (c),
Borrower (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any other
Indebtedness or Guarantee (other than Indebtedness hereunder and the First Lien
Debt) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
subject to all applicable grace and cure periods, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee (other than Indebtedness hereunder and the First Lien Debt) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which failure to pay under
subsection (A) or default or other event under subsection, (B) is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded.

(f)Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or

(h)Judgments.  There is entered against Borrower (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer

57

7360130v5

--------------------------------------------------------------------------------

does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive Business Days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)Hannover Policy.  If FCE fails to maintain the Hannover Policy, the Hannover
Policy is terminated or cancelled, or Administrative Agent is not at all times a
loss payee under the Hannover Policy; or

(l)Collateral Documents.  Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to be in full
force and effect or to create a valid and perfected Second Priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or the Borrower, any other Loan Party or any other Person,
directly or indirectly, disavows or contests in any manner the effectiveness,
validity, perfection of or enforceability of the security interest in or Lien on
the Collateral; or

(m)Facility Documents.  There occurs any default under (which is not cured
within any applicable cure period or which gives another party a right to
terminate a Facility Document), or notice of termination is given under, any
Facility Document, or Borrower assigns any of its rights or obligations under a
Facility Document; or

(n)Diversion of Funds.  Borrower (i) fails to deposit all of its cash as of the
Closing Date, or all of its revenues or income after the Closing Date, into the
Concentration Account, (ii) notifies or instructs (or permits any Person to
notify or instruct) any Person to make payments of amounts due to Borrower to
any Person, deposit account or place other than the Concentration Account,
including without limitation, payments owing by CL&P under the Electricity
Purchase Agreement, or (iii) takes any action (or permits any Person to take any
action) that would cause or have the effect of causing any revenues or income of
Borrower to be paid, sent or deposited to or into any Person, deposit account or
place other than the Concentration Account; or

(o)Uninsured Loss.  Any uninsured damage to or loss, theft or destruction of any
assets of the Borrower occurs that is in excess of the Threshold Amount; or

(p)Reserved.;

58

7360130v5

--------------------------------------------------------------------------------

(q)First Lien Default.  An event of default occurs under any of the First Lien
Loan Documents which results in the acceleration of the maturity of the First
Lien Debt; or

(r)Additional Fuel Cell Collateral.  Administrative Agent does not have a Second
Priority Lien on the Additional Fuel Cell Collateral; or

(s)Reserve Accounts.  There are insufficient Concentration Account Funds to
effectuate all allocations and disbursements contemplated by Section
6.20(b)(i)(A) through Section 6.20(b)(i)(G) (each, a “Concentration Account
Deficiency”) and Borrower fails to deposit into the Concentration Account an
amount equal to such Concentration Account Deficiency within three (3) Business
Days after such Concentration Account Deficiency occurred (unless, and solely
with respect to any Liberty DSCR Reserve Account Deficiency, FT DSCR Reserve
Account Deficiency, CGB DSCR Reserve Account Deficiency Liberty O&M Reserve
Account Deficiency or FT O&M Reserve Account Deficiency (each, a “Specified
Deficiency”), Borrower already has deposited such Specified Deficiency into the
applicable Reserve Account in accordance with Sections 6.21 and 6.22).

(t)Change of Control.  There occurs any Change of Control.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Administrative Agent (with the approval of Required Lenders (in their
sole and absolute discretion) as determined in accordance with Section 10.1);
and once an Event of Default occurs under the Loan Documents, then such Event of
Default will continue to exist until it is otherwise expressly waived by the
Required Lenders or by the Administrative Agent with the approval of the
Required Lenders, as required hereunder in Section 10.1.

8.02Remedies Upon Event of Default.

  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions, in each case subject in all respects
to the CGB Subordination Agreement:

(a)declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower; and

(b)exercise on behalf of itself and Lenders all rights and remedies available to
it and/or Lenders under the Loan Documents, at law or in equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower or any Loan Party under the Bankruptcy
Code of the United States, the unpaid principal amount of the Loan and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01Appointment and Authority.

59

7360130v5

--------------------------------------------------------------------------------

  Each of Lenders hereby irrevocably appoints Connecticut Green Bank to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes and empowers the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, Lenders and Secured
Parties, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02Certain Actions by Administrative Agent.  

(a)Without limiting the generality of the foregoing, each of the Lenders and the
Secured Parties hereby authorize and empower the Administrative Agent (in its
sole discretion):

(i)to appoint subagents to be the holder of record of a Lien to be granted to
the Administrative Agent (for the benefit of the Secured Parties) or to hold on
behalf of the Administrative Agent the Collateral or instruments relating
thereto;

(ii)to determine that the cost to Borrower is disproportionate to the benefit to
be realized by the Administrative Agent, Lenders and the other Secured Parties
by perfecting a Lien in a given asset or group of assets included in the
Collateral and that Borrower should not be required to perfect such Lien in
favor of the Administrative Agent (for the benefit of the Secured Parties);

(iii)to enter into and perform its obligations under the other Loan Documents;
and

(iv)to execute and deliver the agreements contemplated by Section 10.01.

(b)In addition to any other rights and remedies hereunder or under the other
Loan Documents or applicable Law, upon the occurrence and during the continuance
of an Event of Default, each of the Secured Parties hereby authorizes and
empowers the Administrative Agent to take such actions on behalf of the Secured
Parties and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and the other Loan Documents together with such actions and
powers as are reasonably incidental thereto and exercise any other rights and
remedies under applicable Law, in the name of the Secured Parties or otherwise,
including to sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Administrative
Agent may deem commercially reasonable and to credit bid any or all of the
Obligations on behalf of the Secured Parties in connection with any sale or
other disposition of any or all assets or equity of any or all Loan Parties.  

(c)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the Secured Parties hereby
irrevocably appoints, authorizes and empowers the Administrative Agent to act as
the agent of such Lender and such Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  

60

7360130v5

--------------------------------------------------------------------------------

Each of the Lenders and the Secured Parties also hereby appoints the
Administrative Agent as agent and bailee for the purpose of perfecting the Liens
upon the Collateral in assets which, in accordance with Article 9 of the UCC,
can be perfected only by possession or control (or where the security interest
of a secured party with possession or control has priority over the security
interest of another secured party).  Should any Lender or Secured Party obtain
possession or control of any such Collateral, (i) such Lender or Secured Party
is hereby appointed as agent and bailee for the Administrative Agent for the
purpose of perfecting the Liens upon such Collateral, (ii) such Lender or
Secured Party hereby acknowledges that it holds possession of or otherwise
controls such Collateral for the benefit of Administrative Agent, and (iii) such
Lender or Secured Party shall promptly notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor, shall deliver
such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Agreement (as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.03Rights as a Lender.

  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
Lenders.

9.04Exculpatory Provisions.

  The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be mechanical and administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty or obligation to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law and shall be entitled to confirmation by
Lenders of their indemnification of the Administrative Agent for any such
actions;

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or obligation to disclose, and shall not be liable for
the failure to disclose, any information relating to

61

7360130v5

--------------------------------------------------------------------------------

Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; and

(d)shall not have any duty or obligation to assure that the Collateral exists or
is owned by the Loan Parties or is cared for, protected or insured or has been
encumbered or that the Lien granted to the Administrative Agent pursuant to this
Agreement or any other Loan Document has been properly or sufficiently or
lawfully created, perfected, protected, maintained or enforced or is entitled to
any particular priority.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or (ii) in
the absence of its own gross negligence or willful misconduct (as determined by
a court of competent jurisdiction by final and nonappealable judgment).  

The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the due
execution, legality, validity, enforceability, effectiveness, sufficiently,
value or genuineness of this Agreement, any other Loan Document or any other
agreement, instrument or document including any Liens provided for herein or
therein, (v) the existence, value or collectibility of the Collateral, or the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

9.05Reliance by Administrative Agent.

  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of the Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of the Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.06Delegation of Duties.

  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory

62

7360130v5

--------------------------------------------------------------------------------

provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities under this Agreement as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.07Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
Lenders and Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)Reserved.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

9.08Non-Reliance on Administrative Agent and Other Lenders.

  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own independent investigation of the financial condition and affairs of the Loan
Parties and the value of the Collateral, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own

63

7360130v5

--------------------------------------------------------------------------------

decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

9.09Administrative Agent May File Proofs of Claim.

  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of the Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise;

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due Lenders and the Administrative Agent under Section 2.06
and Section 10.04) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

9.10Collateral and Guaranty Matters.

  The Secured Parties irrevocably authorize and empower the Administrative
Agent:

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon payment of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(f); and

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  

64

7360130v5

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Loan Documents, the Loan
Parties, Administrative Agent, each Lender and each of the Secured Parties
hereby agree that (i) no Lender or Secured Party shall have any right
individually to realize upon any of the Collateral under any Loan Document or to
enforce any Guaranty, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent for the benefit of the Lenders and the other Secured Parties in accordance
with the terms thereof, (ii) in the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale, and (iii) the Administrative Agent, as agent for
and representative of the Lenders and the Secured Parties, shall be entitled
(either directly or through one or more acquisition vehicles) for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral to be sold (A) at any public or private sale, (B) at
any sale conducted by the Administrative Agent under the provisions of the UCC
(including pursuant to Sections 9-610 or 9-620 of the UCC), (C) at any sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with applicable Law or (D) any sale conducted pursuant
to the provisions of any Debtor Relief Law (including Section 363 of the
Bankruptcy Code), to use and apply all or any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such sale.

Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent or its designee may at any time and from time to time
employ and maintain on the premises of Borrower a custodian selected by the
Administrative Agent or its designee who shall have full authority to do all
acts necessary to protect the Lenders’ or the Secured Parties’
interests.  Borrower hereby agrees to, and to cause its Subsidiaries to,
cooperate with any such custodian and to do whatever the Administrative Agent or
its designee may reasonably request to preserve the Collateral.  All costs and
expenses incurred by the Administrative Agent or its designee by reason of the
employment of the custodian shall be the responsibility of the Borrower, shall
be part of the Obligations, and shall be paid on demand.

9.11No Reliance on Administrative Agent’s Customer Identification Program.

  Each Lender acknowledges and agrees that neither such Lender nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Act or the regulations thereunder, including the regulations
contained in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP
Regulations”), or any other Law relating to the prevention or regulation of
terrorism, including any programs involving any of the following items relating
to or in connection with any Borrower, its Affiliates or its agents, this
Agreement, the other Loan Documents or the transactions hereunder or
contemplated hereby:  (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

9.12Delivery of Information to Lenders.

  Upon written request of any Lender, the Administrative Agent shall promptly
deliver or make available to such Lender copies of information, documentation or
record which any Loan Party has delivered or made available to the
Administrative Agent (but not to the requesting Lender) in relation to the Loan.

9.13Subordination Agreements.

65

7360130v5

--------------------------------------------------------------------------------

  Each Lender and each of the Secured Parties hereby grants to the
Administrative Agent all requisite authority to enter into or otherwise become
bound by, and to perform its obligations and exercise its rights and remedies
under and in accordance with the terms of the CGB Subordination Agreement, and
any other subordination agreements and/or intercreditor agreements entered into
or to be entered into in connection with the Obligations with the consent of
Required Lenders, and to bind the Lenders and the Secured Parties thereto by the
Administrative Agent’s entering into or otherwise becoming bound thereby, and no
further consent or approval on the part of any Lender (except as specified above
in this Section 9.13) or any Secured Party is or will be required in connection
with the performance by the Administrative Agent of such subordination
agreements and/or intercreditor agreements.

9.14No Other Duties, Etc.  Anything herein to the contrary notwithstanding, each
Co-Lead Arranger shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in their respective
capacities, as applicable, as a Lender hereunder.

ARTICLE X.

MISCELLANEOUS

10.01Amendments, Etc.

  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, the
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; ”;

(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g)release (x) all or substantially all of the value of the Guaranty or (y) all
or substantially all of the Collateral in any transaction or series of related
transactions, each case, without the written consent of each Lender, except to
the extent the release of any Guarantor or Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); or

66

7360130v5

--------------------------------------------------------------------------------

(h)release Borrower or permit Borrower to assign or transfer any of its rights
or obligations under this Agreement or the other Loan Documents without the
consent of each Lender;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  

Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and (b) the
Administrative Agent may amend or modify this Agreement and any other Loan
Document to (i) to cure any ambiguity, omission, mistake, defect or
inconsistency therein or (ii) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Loan Parties.

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)if to Borrower or the Administrative Agent, to the address, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii)if to any Lender, to the address, electronic mail address or telephone
number specified for such Person on Schedule 10.02, or, if not so specified in
Section 10.02, in such Person’s Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to Borrower); the
Administrative Agent agrees to provide Borrower with any Lender’s address,
electronic mail address or telephone number upon request.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received.  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)Electronic Communications.  Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder

67

7360130v5

--------------------------------------------------------------------------------

by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of Borrower and the Administrative Agent may
change its address or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each Lender may change its
address or telephone number for notices and other communications hereunder by
notice to Borrower and the Administrative Agent.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities Laws.

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied

68

7360130v5

--------------------------------------------------------------------------------

from any confirmation thereof.  Borrower shall indemnify the Administrative
Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.

  No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) through (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and the Lenders (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Lenders), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of Administrative Agent’s and Lender’s rights (A) in connection with
this Agreement and the other Loan Documents, including their rights under this
Section, and/or (B) in connection with the Loan made hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loan.

(b)Indemnification by Borrower.  Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Lender, and each Related Party of any
of the foregoing Persons (each such

69

7360130v5

--------------------------------------------------------------------------------

Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, obligations and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) the Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials in, on, under, from or affecting any real
property owned, operated or leased by Borrower, any Loan Party, or any
Environmental Liability in any way related to or affecting Borrower or any Loan
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any Loan
Party, and regardless of whether any Indemnitee is a party thereto, including,
without limitation, (A) the reasonable costs of assessment, containment and/or
removal of any and all Hazardous Materials from all or any portion of any real
property owned, operated or leased by Borrower or any Loan Party, (B) the
reasonable costs of any necessary actions taken in response to a release or
threat of release of any Hazardous Materials on, in, under or affecting all or
any portion of any real property owned, operated or leased by Borrower or any
Loan Party to prevent or minimize such release or threat of release so that it
does not migrate or otherwise cause or threaten danger to present or future
public health, safety, welfare or the environment, and (C) costs incurred to
comply with the Environmental Laws in connection with all or any portion of any
real property owned, operated or leased by Borrower or any Loan Party; provided
that such indemnity set forth above in (i), (ii), (iii), and (iv) of this
Section 10.04(b) shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by Borrower or any Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c)Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of the Administrative Agent, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of Lenders under this
subsection (c) are subject to the provisions of Section 2.09(c).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Loan or the use of

70

7360130v5

--------------------------------------------------------------------------------

the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05Payments Set Aside.

  To the extent that any payment by or on behalf of Borrower or any other Loan
Party is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.  The
obligations of Lenders under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (such consent to be
in the Administrative Agent’s and the Lender’s sole discretion) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

71

7360130v5

--------------------------------------------------------------------------------

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the portion of the Loan at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the portion of the Loan at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes the Loan
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities hereunder on a non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing

72

7360130v5

--------------------------------------------------------------------------------

and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Affiliates, or (B) to a natural
person.

(vi)Reserved.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.06, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts of the Loan
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and Borrower, the
Administrative Agent and Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the portion of the Loan owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the

73

7360130v5

--------------------------------------------------------------------------------

benefits of Sections 3.01, 3.04 and 3.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07Treatment of Certain Information; Confidentiality.

  Each of the Administrative Agent and Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower.  For
purposes of this Section, “Information” means all information received from
Borrower or Guarantor relating to Borrower or Guarantor or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower or Guarantor, provided that, in the case of information
received from Borrower or Guarantor after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and Lenders acknowledges that (a) the
Information may include material non-public information concerning Borrower or
Guarantor, as the case may be, (b) it has developed

74

7360130v5

--------------------------------------------------------------------------------

compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08Right of Setoff.

  If an Event of Default shall have occurred and be continuing, each Lender and
its Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of
Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
may be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or any such Affiliate may have.  Each Lender agrees to notify
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09Interest Rate Limitation.

  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loan or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Integration; Effectiveness.

  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11Survival of Representations and Warranties.

75

7360130v5

--------------------------------------------------------------------------------

  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default, and shall continue in full force and effect as long
as any Obligation hereunder shall remain unpaid or unsatisfied.

10.12Severability.

  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  

10.13Replacement of Lenders.

  If any Lender requests compensation under Section 3.04, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its portion of the Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.06) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

10.14Governing Law; Jurisdiction; Etc.

76

7360130v5

--------------------------------------------------------------------------------

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CONNECTICUT.

(b)SUBMISSION TO JURISDICTION.  BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT SITTING IN HARTFORD
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF CONNECTICUT, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CONNECTICUT STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.

  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN

77

7360130v5

--------------------------------------------------------------------------------

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16No Advisory or Fiduciary Responsibility.

  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower and each Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent are arm’s-length commercial transactions between Borrower,
each Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent on the other hand, (B) each of Borrower and the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of Borrower and the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, the Loan Parties or any of their respective Affiliates, or any
other Person and (B) the Administrative Agent has no obligation to Borrower, the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the Loan Parties and their
respective Affiliates, and the Administrative Agent has no obligation to
disclose any of such interests to Borrower, any Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of Borrower
and the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.

  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.18USA Patriot Act Notice.

  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and the other Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.  Borrower and
the other Loan Parties shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

78

7360130v5

--------------------------------------------------------------------------------

10.19Chapter 903a.

  BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS AGREEMENT AND EACH TRANSACTION
RELATED TO IT IS A “COMMERCIAL TRANSACTION” WITHIN THE MEANING OF CHAPTER 903a
OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED. BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE CONFERRED UPON IT UNDER
CHAPTER 903a OF SAID STATUTES (OR ANY OTHER FEDERAL OR STATE LAW AFFECTING
PREJUDGMENT REMEDIES) TO ANY NOTICE OR HEARING OR PRIOR COURT ORDER OR THE
POSTING OF A BOND PRIOR TO THE ADMINISTRATIVE AGENT OBTAINING A PREJUDGMENT
REMEDY.  BORROWER FURTHER WAIVES ANY REQUIREMENT OR OBLIGATION OF THE
ADMINISTRATIVE AGENT TO POST A BOND OR OTHER SECURITY IN CONNECTION WITH ANY
PREJUDGMENT REMEDY OBTAINED BY ADMINISTRATIVE AGENT.  BORROWER ACKNOWLEDGES THAT
IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE OR HAS HAD THE OPPORTUNITY TO
RETAIN COUNSEL OF ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS
AGREEMENT.  

10.20Conflicts with CGB Subordination Agreement. Anything herein to the contrary
notwithstanding, the Liens and security interests securing the Obligations, the
exercise of any right or remedy with respect thereto and the rights of the
obligees hereof are subject to the provisions of the CGB Subordination
Agreement. In the event of any conflict between the terms of the CGB
Subordination Agreement and this Agreement, the terms of the CGB Subordination
Agreement shall govern and control.

79

7360130v5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DOMINION BRIDGEPORT FUEL CELL, LLC

 

 

 

By:

 

FuelCell Energy Finance, LLC

Its:

 

Sole Member

 

By:

 

FuelCell Energy Finance, LLC

Its:

 

Sole Member

 

By:

 

/s/ Michael S. Bishop

 

 

 

Name:

 

Michael S. Bishop

 

 

 

Title:

 

Senior Vice President and Chief Financial Officer

 

 

2772310v5

--------------------------------------------------------------------------------

 


Connecticut Green Bank

as Administrative Agent

 

By:

 

/s/ Bryan Garcia

 

 

 

Name:

 

Bryan Garcia

 

 

 

Title:

 

CEO and President

 




 

2772310v5

--------------------------------------------------------------------------------

 


Connecticut Green Bank

as a Lender

 

By:

 

/s/ Bryan Garcia

 

 

 

Name:

 

Bryan Garcia

 

 

 

Title:

 

CEO and President

 




 

2772310v5

--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

 

Lender

Commitment(not to exceed)

Applicable

 

 

Percentage

 

 

 

 

 

 

Connecticut Green Bank

Term Loan $6,026,165.34

100.000000000

 

 




 

2772310v5

--------------------------------------------------------------------------------

SCHEDULE 2.03

 

AMORTIZATION SCHEDULE

 

(ATTACHED)

 




 

2772310v5

--------------------------------------------------------------------------------

SCHEDULE 4.01(b)

 

RESPONSIBLE OFFICERS

 

 

Borrower’s Signatories:

 

 

 

1.

Michael S. Bishop – Senior Vice President, Chief Financial Officer and
Treasurer.

 

2.

Jennifer D. Arasimowicz – Senior Vice President, General Counsel and Corporate
Secretary.

 

 

 


 

2772310v5

--------------------------------------------------------------------------------

SCHEDULE 5.13

 

EQUITY INVESTMENTS

 

Part (a)

 

Equity Investments

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

 

Part (b)

 

 

Loan Party

Jurisdiction of Incorporation/Formation

 

 

 

 

 

Dominion Bridgeport Fuel Cell, LLC

VA

 

 

FuelCell Energy Finance, LLC

CT

 

 

 

 

2772310v5

--------------------------------------------------------------------------------

 

SCHEDULE 6.20

 

FACILITY FEES AND EXPENSES

 

 

Year 1

Year 2

Year 3

Year 4

Year 5

Year 6

Year 7

Bridgeport Preventative O&M

$1,738,904

$1,423,233

$1,419,935

$1,696,289

$1,990,052

$1,208,415

$1,745,621

Bridgeport Property Taxes

$250,000

$250,000

$250,000

$250,000

$250,000

$250,000

$250,000

Bridgeport Water Expense

$32,562

$33,213

$33,878

$34,555

$35,246

$35,951

$36,670

Bridgeport Admin & Insurance

$150,000

$150,000

$150,000

$150,000

$150,000

$150,000

$150,000

 

 

 

 

2772310v5

--------------------------------------------------------------------------------

SCHEDULE 10.02

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

BORROWER:

 

Dominion Bridgeport Fuel Cell, LLC
c/o Fuel Cell Energy
3 Great Pasture Road
Danbury, CT 06810
Attention: General Counsel
Telephone: (203) 825-6070
Electronic Mail: jarasimowicz@fce.com
Tax ID: 46-1044887

 

With a copy to:

 

Foley & Lardner LLP
3000 K Street, NW
Washington, D.C. 20007
Attention: John J. Klusaritz, Esq.
Telephone: (202) 672-5310
Electronic Mail: jklusaritz@foley.com


ADMINISTRATIVE AGENT:

 

Connecticut Green Bank

845 Brook Street

Rocky Hill, CT 06067

Attention: General Counsel

Electronic Mail: brian.farnen@ctgreenbank.com


With a copies to:

 

Wiggin and Dana

One Century Tower
265 Church St # 17

New Haven, CT 06510
Attention: Paul Hughes
Electronic Mail: phughes@wiggin.com

 

 

[Schedule 10.02 Continued on Next Page]




 

2772310v5

--------------------------------------------------------------------------------

LENDERS:

 

Connecticut Green Bank

845 Brook Street

Rocky Hill, CT 06067

Attn: General Counsel

brian.farnen@ctgreenbank.com


With a copies to:

 

Wiggin and Dana

One Century Tower
265 Church St # 17

New Haven, CT 06510
Attention: Paul Hughes
Electronic Mail: phughes@wiggin.com

 

 

 

 

 

2772310v5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NOTE

 

(attached)

 

 

 

A -1

Form of Note

--------------------------------------------------------------------------------

EXHIBIT B

form of COMPLIANCE CERTIFICATE

 

Financial Statement Date: ,

To:

Connecticut Green Bank, as Administrative Agent and each Lender

Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among [Dominion Bridgeport Fuel Cell, LLC / Bridgeport Fuel
Cell, LLC f/k/a Dominion Bridgeport Fuel Cell, LLC] and [Fuel Cell Energy, Inc.]
(collectively, the “Borrower”), the Lenders from time to time party thereto,
Connecticut Green Bank, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of Borrower, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent and the Lenders on the
behalf of Borrower, and that:

[Use following paragraph 1 for calendar year-end financial statements]

1.Borrower has delivered the year-end audited financial statements required by
Sections 6.01(a) and (b) of the Agreement for the fiscal year of Borrower and
FCE ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Sections.

[Use following paragraph 1 for calendar quarter-end financial statements]

1.Borrower has delivered the unaudited financial statements required by Section
6.01(c) and (d) of the Agreement for the fiscal quarter of Borrower and FCE
ended as of the above date.  Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrower and FCE
and their respective Affiliates in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by such financial statements.

3.A review of the activities of Borrower during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

 

C -1

Form of Compliance Certificate

--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.The representations and warranties of Borrower contained in Article V of the
Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.

5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
, .

 

[DOMINION BRIDGEPORT FUEL CELL, LLC]

 

[BRIDGEPORT FUEL CELL, LLC]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




C -2

Form of Compliance Certificate

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

Debt Service Coverage Ratio.

 

 

A.

Debt Service Coverage Ratio for the most recently completed Measurement Period
(the “Subject Period”):

 

 

1.

Gross cash flow paid to Borrower under the Electricity Purchase Agreement for
the Subject Period:

 

 

2.

Gross cash flow paid to Borrower from the sale of Renewable Energy Credits for
the Subject Period:____________

 

 

3.

Total operating costs of the Facility for the Subject Period:____________

 

 

4.

Principal and interest payments made in connection with the Obligations (as
defined in the First Lien Credit Agreement) for the Subject Period:____________

 

 

B.

Debt Service Coverage Ratio

 

(Line A.1 + Line A.2 - Line A.3 ¸ Line A.4): to 1:0

 

Minimum required:

1.00 to 1.00

 

 

In Compliance:

         Yes / No

 

 

 

 

C -3

Form of Compliance Certificate

--------------------------------------------------------------------------------

CGB Debt Service Coverage Ratio.

 

A.

CGB Debt Service Coverage Ratio for the most recently completed Measurement
Period (the “Subject Period”):

 

 

1.

Gross cash flow paid to Borrower under the Electricity Purchase Agreement for
the Subject Period:

 

 

2.

Gross cash flow paid to Borrower from the sale of Renewable Energy Credits for
the Subject Period:____________

 

 

3.

Total operating costs of the Facility for the Subject Period:____________

 

 

4.

Principal and interest payments made (or required to be made notwithstanding
Section 2.03(b)) in connection with the Obligations for the Subject
Period:____________

 

 

B.

CGB Debt Service Coverage Ratio

 

(Line A.1 + Line A.2 - Line A.3 ¸ Line A.4): to 1:0

 

Minimum required:

1.00 to 1.00

 

In Compliance:         Yes / No        

C -1

Form of Compliance Certificate

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.Assignor[s]:______________________________

 

______________________________

 

2.

Assignee[s]:______________________________

 

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.Borrower(s):______________________________

 

4.

Administrative Agent: Connecticut Green Bank, as the administrative agent under
the Credit Agreement.

 

 

7360130v5

--------------------------------------------------------------------------------

5.

Credit Agreement:Credit Agreement, dated as of [__________], 2019, among
[Dominion Bridgeport Fuel Cell, LLC / Bridgeport Fuel Cell, LLC f/k/a Dominion
Bridgeport Fuel Cell, LLC], the Lenders from time to time party thereto,
Connecticut Green Bank, as Administrative Agent.

 

6.Assigned Interest[s]:

 

 

 

 

Assignor[s]

 

 

 

Assignee[s]

 

 

Facility

Assigned

Aggregate

Amount of

Commitment

for all Lenders

Amount of

Commitment

Assigned

Percentage

Assigned of

Commitment

 

 

CUSIP

Number

 

 

 

 

 

 

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

[7.Trade Date:__________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

 

 

 

 

 

 

Connecticut Green Bank,

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

7360130v5

--------------------------------------------------------------------------------

 

 

 

 

 

 

Consented to:]

 

 

 

 

 

[DOMINION BRIDGEPORT FUEL CELL, LLC]

 

 

 

 

 

[BRIDGEPORT FUEL CELL, LLC],

 

 

 

 

 

as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

7360130v5

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement, dated as of [____________], 2019, among [Dominion Bridgeport
Fuel Cell, LLC / Bridgeport Fuel Cell, LLC f/k/a Dominion Bridgeport Fuel Cell,
LLC], Fuel Cell Energy, Inc., the Lenders from time to time party thereto,
Connecticut Green Bank, as Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower or any Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by Borrower or any
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01(a) and (b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and

 

7360130v5

--------------------------------------------------------------------------------

other amounts) to [the][the relevant] Assignor for amounts which have accrued to
but excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic transmission (e.g. .pdf) shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Connecticut.




 

7360130v5

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(attached)

 

 

7360130v5